 



Exhibit 10.65
LEASE AGREEMENT
between
Cedar Glen, L.L.C.
A New Jersey Limited Liability Company
And
Dover Saddlery Retail, Inc., d/b/a Dover
Saddlery

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
TABLE OF CONTENTS

         
ARTICLE:
       
1. PREMISES
    1  
2. TERM
    2  
3. RENT
    3  
4. CONDITION AND PREPARATION OF PREMISES
    5  
5. REAL ESTATE TAXES AND OTHER GOVERNMENTAL CHARGES
    8  
6. COMMON AREA
    10  
7. SECURITY
    12  
8. USE
    13  
9. UTILITIES
    20  
10. MARKETING
    20  
11. INSURANCE, INDEMNITY AND LIABILITY
    21  
12. DAMAGE/DESTRUCTION OF DEMISED PREMISES/SHOPPING CENTER
    25  
13. SUBORDINATION AND ATTORNMENT
    27  
14. QUIET ENJOYMENT
    27  
15. ACCESS
    27  
16. CONDEMNATION
    27  
17. ASSIGNMENT, SUBLETTING AND ENCUMBERING THE LEASE
    27  
18. END OF TERM
    30  
19. DEFAULT
    31  
20. REMEDIES ON DEFAULT
    32  
21. GOVERNMENTAL APPROVALS
    34  
22. GENERAL PROVISIONS
    35  
23. DEFINITION OF LANDLORD; LIABILITY OF LANDLORD
    41  

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS AGREEMENT, made this ___day of January 2008
     BETWEEN Cedar Glen, L.L.C., a New Jersey limited liability company, with a
principal office at 107 Mount Horeb Road, Warren, New Jersey 07059, hereinafter
referred to as “LANDLORD”,
     AND Dover Saddlery Retail, Inc., a corporation organized under the laws of
the state of Massachusetts and authorized to do business in the state of New
Jersey, having a principal place of business at 525 Great Road, Littleton,
Massachusetts 01746 hereinafter referred to as “TENANT”.
W I T N E S S E T H:
     1. PREMISES. Landlord demises unto Tenant, and Tenant leases from Landlord,
for the Term and upon the terms and conditions hereinafter set forth, certain
premises consisting of approximately 11,552 square feet of total net rentable
area, hereinafter referred to as the “Premises” or “Leased Premises” or “Demised
Premises”, in a shopping center located at 3150 State Highway Route 22 in the
Township of Branchburg, County of Somerset, New Jersey, on the lands more
particularly described or depicted on Exhibit “A” attached hereto and made a
part hereof, hereinafter referred to as the “Shopping Center”, and the Demised
Premises being outlined in red and shown as Units 7, 8 and 9 on Exhibit B
attached hereto and made a part hereof, together with the right to the
non-exclusive use, in common with other facilities designed for common use, as
may be installed by Landlord, and of such other facilities as may be provided or
designated from time to time by Landlord for the common use, subject to the
terms and conditions of this Lease. Landlord warrants that it is the owner of
the tract of land shown on Exhibit “A”, hereinafter referred to as the
“Landlord’s Property”. The Demised Premises constitute twenty eight and
forty-three hundredths (28.43%) of the total square footage of the gross
leasable area (40,635 square feet) in the Shopping Center, which percentage
shall be deemed “Tenant’s Pro Rata Share” for purposes of this Lease, including
apportioning real estate taxes, insurance and other governmental charges, Common
Area Maintenance Expenses, and any other Additional Rent, where appropriate. The
Demised Premises shall extend to the exterior faces of exterior walls or to the
building line where there is no wall, or the center line of those walls
separating the Premises from other leased premises in the Shopping Center,
together with the appurtenances specifically granted in this Lease, but
reserving and excepting to Landlord the right to install, maintain, use, repair
and replace pipes, ductwork, conduits, utility lines and wires through hung
ceiling space, column space, and partitions, in or beneath the floor slab or
above or below the Premises or other parts of the Shopping Center, which work
shall not include the distribution of ductwork, diffusers, and supply and return
grilles of the HVAC System of the Demised Premises, together with all other work
which

 



--------------------------------------------------------------------------------



 



shall be the obligation of Tenant to complete as set forth in this Lease. In
performing the Landlord’s Work set forth on Exhibit “C”, Landlord shall not
unreasonably interfere with or interrupt the business operations of Tenant
within the Demised Premises and, except where necessary as determined by
Landlord’s architect, no pipes, conduits, utility lines or wires installed by
Landlord shall be exposed in the Demised Premises. The exact square footage in
the Shopping Center and in the Demised Premises shall be determined by
Landlord’s architect within ninety (90) days after the Delivery of Possession
Date, and includes an allocable share of the common facilities as shown on
Exhibit “B”. The certificate of Landlord’s architect as to square footage in the
Demised Premises, including an allocable share of common facilities, (“Square
Foot Area”) shall be binding upon both parties hereto. In the event that the
Square Foot Area, as determined by Landlord’s architect, differs from the square
footage set forth hereinabove, the Fixed Minimum Annual Net Rental to be paid by
Tenant shall be adjusted after the exact square footage is determined, by
multiplying the actual square footage by the Square Foot Rent set forth in
Article 3(a), and the Fixed Minimum Annual Net Rental as determined by this
Article shall control. In addition, Tenant’s Pro Rata Share shall also be
adjusted based on the ratio of the actual Square Foot Area to the total square
footage in the Shopping Center. Tenant shall not be required to pay for more
than three (3) percent in excess of the square footage stated herein, nor shall
the Tenant be required to accept space that is less than ninety-seven
(97) percent of the stated square footage.
     2. TERM. The term of this Lease shall be ten (10) years (the “Primary
Term”), unless sooner terminated in accordance with the terms hereof, with two
(2) consecutive option terms to renew for a period of five (5) years each (the
“Renewal Term”), which may be executed by Tenant, provided that Tenant is not in
default of the terms and conditions of this Lease. Tenant must provide written
notice to Landlord to exercise said options to renew no later than twelve
(12) months prior to the expiration of the Primary Term and twelve (12) months
prior to the expiration of the first Renewal Term. The primary term and the
Renewal Term are hereinafter collectively referred to as the “Lease Term”. The
parties hereto acknowledge that certain obligations under various Articles
hereof may commence prior to the Lease Term, i.e. construction, hold harmless,
liability insurance, etc., and except for the payment of rent prior to the
Rental Commencement Date, the parties hereby agree to be bound by the terms and
conditions of this Lease prior to the commencement of the Lease Term.
     The first lease year shall end on the January 31st following the first full
calendar year. Landlord and Tenant acknowledge that the first lease year may be
more than twelve (12) calendar months. Each subsequent lease year shall commence
on February 1st and end on the following January 31st.
     To have and to hold the same for the term of this Lease, to commence upon
the earlier of following events:(a) the date the Tenant opens for business to
the public or (b)

 



--------------------------------------------------------------------------------



 



the date next following the expiration of one hundred twenty (120) days after
substantial completion of Landlord’s Work and Delivery of Possession (except for
Tenant punch-list items) as set forth on Exhibit C attached hereto and made a
part hereof (the “Rental Commencement”).
     Tenant agrees to diligently pursue all required governmental approvals and
permits necessary for the construction and operation of Tenant’s business and
Tenant’s Work (“Exhibit D”) and in doing so, will apply for such permits and
approvals within thirty (30) days after lease execution.
     2.1 DUE DILIGENCE PERIOD. Tenant shall have the right to conduct an
inspection of the Premises, including the environmental condition thereof, for a
period of thirty (30) days after the Landlord’s delivery of a fully executed
Lease to Tenant (the “Due Diligence Period”). Within five (5) days of Tenant’s
execution of the Lease, Landlord shall deliver to Tenant copies of all
information in its files relevant to environmental and title information. Tenant
may provide Landlord with written notice of its intent to terminate the Lease on
or before the expiration of the Due Diligence Period if Tenant reasonably
determines that the Premises are not suitable for its purposes based upon an
environmental hazard or title defect. The Landlord shall have thirty (30) days
after receipt of Tenant’s notice of termination in which to cure any such
defect. Tenant shall repair any damage to the Premises caused by such
inspection.
     3. RENT.
(a) Fixed Minimum Annual Net Rental.
     Commencing with the Rental Commencement Date, Tenant agrees to pay, as
fixed minimum annual net rent for the Leased Premises during the Term of this
Lease, as follows:
               (i) PRIMARY TERM: Years 1 — 5: the sum of $23.25 per square foot
(“Square Foot Rent”) per annum, multiplied by the Square Foot Area, equaling the
sum of $268,584.00 per annum (the “Fixed Minimum Annual Net Rental”), payable on
the first day of each month in equal monthly installments of $22,382.00;
               (ii) Years 6 — 10: the sum of $25.58 per square foot per annum,
multiplied by the Square Foot Area, equaling the sum of $295,500.16 per annum,
payable on the first day of each month in equal monthly installments of
$24,625.01;
               (iii) FIRST OPTION RENEWAL TERM: Years 11 — 15: the sum of $28.14
per square foot per annum, multiplied by the Square Foot Area, equaling the sum
of $325,073.28 per, payable on the first day of each month in equal monthly
installments of $27,089.44;
               (iv) SECOND OPTION RENEWAL TERM: Years 16 — 20: the sum of $31.52
per square foot per annum, multiplied by the Square Foot Area, equaling the sum
of $364,119.04 per, payable on the first day of each month in equal monthly
installments of $30,343.25;

 



--------------------------------------------------------------------------------



 



All of such monthly installments of the Fixed Minimum Annual Net Rental shall be
payable to Landlord, in advance, subject to no offsets or deductions of any kind
or nature whatsoever, without previous notice or demand therefor, with the first
monthly installment to be due and payable upon the Rental Commencement Date, and
each subsequent monthly installment to be due and payable on the first day of
each and every month following the Rental Commencement Date. If the Rental
Commencement Date is a date other than the first day of a month, then the rent
for the period commencing with and including the Rental Commencement Date until
the first day of the following month (“Rental Commencement Month”) shall be
prorated at the value of one-thirtieth (1/30th) of the fixed monthly rent. The
foregoing Fixed Minimum Annual Net Rental is subject to adjustment as specified
in Article 1 hereof.
          (b) Additional Rent. Throughout the Term of this Lease, Tenant shall
pay to Landlord, without demand, deduction, set-off or counterclaim, the sum of
the Fixed Minimum Annual Net Rental, and all “Additional Rent,” when and as the
same shall be due and payable hereunder. Unless otherwise stated, all other sums
of money or charges that are payable, whether to Landlord or otherwise, from
Tenant pursuant to this Lease, are defined as “Additional Rent” and are due with
the payment of the Fixed Minimum Annual Net Rental on the first day of each
month as stated herein, without set-off or counterclaim, and the failure to pay
such charges carries the same consequences as Tenant’s failure to pay the Fixed
Minimum Annual Net Rental. All payments and charges required to be made by
Tenant to Landlord hereunder shall be payable in coin or currency of the United
States of America, or by check of Tenant, at the address indicated herein. No
payment to or receipt by Landlord of a lesser amount than the then amount
required to be paid hereunder shall be deemed to be other than on account of the
earliest amount of such obligation then due hereunder. No endorsement or
statement on any check or other communication accompanying a check for payment
of any amounts payable hereunder shall be deemed an accord and satisfaction, and
Landlord may accept such check in payment without prejudice to Landlord’s right
to recover the balance of any sums owed by Tenant hereunder. Fixed Minimum
Annual Net Rental and Additional Rent may hereinafter be collectively referred
to as “rent”. Additional Rent shall also include marketing expenses as more
particularly set forth in Article 10 infra.
          (c) Net Rent. In addition to the Fixed Minimum Annual Net Rental and
all other charges payable to Landlord from Tenant hereunder, throughout the
Lease Term, Tenant shall pay, without previous notice or demand therefor, and in
the manner and upon the conditions herein set forth, all other charges of any
kind or nature attributable to the Demised Premises, except as specifically set
forth herein, it being the intention of the parties that the rent payable to
Landlord hereunder shall be absolutely net. Landlord shall be responsible for
replacement of the roof and maintaining the structure of the building at its
sole cost and expense. Notwithstanding the foregoing, Landlord shall have no
expense attributable to the operation and maintenance of the Shopping

 



--------------------------------------------------------------------------------



 



Center or the Demised Premises (except as specifically reserved by, or imposed
upon, Landlord in this Lease), except for the payment of its own mortgage costs.
          (d) Service Charges for Late Payment. In the event that any sums
required to be paid by Tenant under this Lease are not received by Landlord on
or before the fifth (5th) calendar day after the same are due, then, for each
and every late payment (“Late Payment”), Tenant shall immediately pay, in
addition to the Late Payment, as Additional Rent, service charges as follows:

  (i)   Five (5%) percent of the Late Payment for any Late Payment that is paid
between the sixth (6th) calendar day and the tenth (10th) calendar day after
same is due; and     (ii)   Five (5%) percent of the Late Payment for each and
every five (5) calendar day period or part thereof after the tenth (10th)
calendar day after the same is due.

     Notwithstanding this service charge, Tenant shall be in default under this
Lease if all payments that are required to be made by Tenant under this Lease
are not made at or before the times herein stipulated. After thirty (30) days,
any Late Payment shall accrue interest as set forth in Article 23(i).
          (e) Trash Removal. Landlord shall furnish a dumpster in a central
location which is accessible for trash pickup where Tenant may place trash for
removal by an outside company retained by Landlord. The cost of this dumpster
shall be shared by the tenants in the Shopping Center on a consumption basis, as
determined by Landlord in its sole and absolute discretion and the refuse
removal company based upon square footage and type of use. Trash removal shall
not be considered as part of the Common Area Maintenance Expenses, and shall be
invoiced by Landlord to Tenant monthly for payment to be made on the first day
of each month of the Term.
     4. CONDITION AND PREPARATION OF PREMISES.
          (a) Site Plan and Floor Plan. Exhibit “A” sets forth the general
layout of the Shopping Center. Landlord may change or alter any of the stores,
Common Area or any other aspect in the Shopping Center, or may sell or lease any
portions of the Shopping Center, all without the consent of or notice to Tenant.
Landlord hereby agrees that, except as set forth in Article 22 hereafter,
Tenant’s location of the Demised Premises shall not be changed after the Rental
Commencement Date. Exhibits “B” and “B-1” hereto consist of the elevation and
floor plan of that portion of the Shopping Center in which the Demised Premises
shall be located.
          (b) Landlord’s Work. Landlord, at its expense, shall construct the
building wherein the Demised Premises is to be located, substantially in
accordance with the approved

 



--------------------------------------------------------------------------------



 



plans and specifications for the Shopping Center as well as pursuant to the
“Description of Landlord’s Work” attached hereto and made a part thereof as
Exhibit “C” (“Landlord’s Work”). Landlord, at its sole cost and expense, shall
obtain the requisite permits and approvals for completion of Landlord’s Work and
as indicated within Exhibit “C.” All other work done by Landlord at Tenant’s
request shall be at Tenant’s expense and shall be paid for within five (5) days
after the presentation to Tenant of a bill for such work. Landlord shall be
responsible for replacement of the roof and maintaining the structure of the
building at its sole cost and expense.
     Landlord acknowledges that it is responsible for all repair, maintenance
and replacement of the roof and structural portions of the Shopping Center,
which costs shall not be billed in any manner to the Tenant as Common Area
Maintenance costs or Additional Rent. Landlord warrants the roof of the Shopping
Center is new construction and will reimburse Tenant for all verifiable Tenant
costs due to roof leaks. This provision shall be void if the Tenant fails to use
the Landlord’s approved roofing contract for any and all roof work and/or roof
penetrations performed by Tenant, its employees, contractors or agents or if a
leak has been caused by any action of the Tenant.
          (c) Delivery of Possession Date. Landlord shall keep Tenant advised of
the progress of Landlord’s Work. On the day when Landlord has substantially
completed Landlord’s Work, such that the Demised Premises are ready for Tenant
to begin its work under Paragraph (d) of this Article, upon notice from Landlord
(the “Delivery of Possession Date”), Tenant agrees to take physical possession
of the Demised Premises, and thereafter Tenant agrees to diligently perform
Tenant’s Work as defined in Article 4(d) below. In the event that the Premises
have not been delivered to Tenant within sixty (60) days of the execution of
this Lease Agreement, or such other date as the parties may agree following the
execution of the Lease and completion of the Landlord’s Work, the Date of
Delivery of Possession may be extended for a period of three (3) months by the
Landlord provided that the Landlord is diligently seeking to complete its work
set forth herein and has been delayed through no fault of its own. If the
Premises have not been delivered within such three (3) month extension then
Tenant may terminate the Lease. The Landlord shall give Tenant ten (10) days
written notice prior to the Delivery of Possession Date. For each day beyond
sixty (60) days of the execution of this Lease Agreement that delivery of
possession to Tenant is delayed and has not occurred, then in such event Tenant
shall earn one free day of Rent to be applied against the initial installments
of Rent hereunder.
     (d) Tenant’s Work. Other than work done pursuant to Article 4(b), all work
to the Demised Premises is to be performed by Tenant, at its cost and expense
(hereinafter referred to as “Tenant’s Work”) in accordance with Exhibit “D”
attached hereto and made a part hereof, with only contractors who are approved
by Landlord, which approval shall not be unreasonably withheld or delayed, and
in

 



--------------------------------------------------------------------------------



 



accordance with the provisions hereof. All entry into the Demised Premises in
connection with Tenant’s Work, and all work done by Tenant, shall be at Tenant’s
risk. Prior to any such entry in the Premises or the commencement of any of
Tenant’s Work, Tenant shall deliver to Landlord for approval all plans and
specifications of Tenant’s proposed work, copies of all permits obtained by
Tenant for said work, Certificate of Occupancy, and evidence of appropriate
insurance coverages naming Landlord and its managing agent as additional
insureds and loss payees. All work performed by Tenant shall be subject to
Landlord’s prior written approval and shall be in accordance with good
construction practices, all applicable laws, insurance requirements, and
Landlord’s reasonable rules and regulations. Fire-suppression and roofing work
shall be done by Landlord’s contractors only. Any electrical, plumbing, signage,
heating, air-conditioning and ventilating shall only be done by contractors that
are approved by Landlord in advance or as may be designated by Landlord.
Further, Landlord shall have no responsibility or liability for any loss or
damage to any property belonging to Tenant arising out of the performance of
Tenant’s Work. Tenant agrees to pay for all utilities used or consumed in the
Demised Premises by Tenant on and after the Delivery of Possession Date. Tenant
shall be responsible to the respective utility companies for water, gas,
electricity and sewer (if separately metered), which meters must be registered
in Tenant’s name. Tenant shall obtain, at Tenant’s sole cost and expense, all
certificates and approvals which may be necessary so that a Certificate of
Occupancy for the Demised Premises may be issued, and copies of all of such
certificates shall be delivered to Landlord. Except for Landlord’s Work, Tenant
shall diligently ready the Demised Premises for the opening of Tenant’s business
by the Rental Commencement Date by completing Tenant’s Work and by installing
such stock, fixtures and equipment as may be necessary and appropriate. Landlord
and Tenant agree to cooperate in Tenant’s efforts to obtain a Certificate of
Occupancy, and Landlord agrees to perform all work necessary on the Shopping
Center as a whole as may be required for Tenant to obtain a Certificate of
Occupancy for the Demised Premises. Landlord shall not hold Tenant accountable
in the event that Tenant’s failure to obtain the Certificate of Occupancy is due
to the actions or inactions of Landlord. Tenant covenants and agrees that the
Demised Premises, when ready for occupancy, will comply with all municipal,
state and county rules and regulations, and agrees to procure a permanent
Certificate of Occupancy, if required, issued by the municipality, upon the
completion of the Demised Premises and prior to occupancy by Tenant. If a
temporary certificate is issued to Tenant, then Tenant shall procure a permanent
certificate prior to the expiration of the temporary certificate, as same may be
extended. Prior to the commencement of any Tenant’s Work or any use and
occupancy of the Demised Premises by Tenant, Tenant shall obtain public
liability and worker’s compensation insurance in such form and amounts as
specified in Article 11 hereof to cover every contractor to be employed by
Tenant, and shall deliver duplicate originals of all certificates of such
insurance to Landlord for written approval. Tenant shall be required to submit
to the municipality for Tenant’s Work within thirty (30) days of Lease Execution
and Tenant will utilize its best

 



--------------------------------------------------------------------------------



 



efforts to have permits in hand in anticipation of the scheduled Delivery of
Possession Date.
The “Tenant Improvement Period” shall commence on the Delivery of Possession
Date and shall expire upon the earlier of (i) one hundred twenty (120) days or
(ii) Tenant opening for business to the public. In no event shall the Tenant
Improvement Period be less than one hundred twenty (120) days, unless Tenant
shall have opened for business prior to the expiration of the Tenant Improvement
Period.
          (e) Tenant Improvement Allowance.
               Tenant shall receive from Landlord a $7.00 per square foot
Improvement Allowance to assist Tenant with its finishing costs. The Improvement
Allowance shall be paid by Landlord according to the following schedule and not
credited against Minimum Rent or Additional Rent. The Improvement Allowance
shall be paid as follows: (1) fifty percent (50%) upon the Delivery of
Possession Date and (2) fifty percent (50%) upon Tenant’s opening for business
and providing General Contractor Lien Waivers to the Landlord. If the
Improvement Allowance is not paid within thirty (30) days as specified, Tenant
may deduct same from Rent.
          (f) Alterations by Tenant.
          (i) Tenant may not make any exterior or structural alterations to the
Demised Premises. In addition, Tenant shall not make, except with Landlord
consent, not to be unreasonably withheld or delayed, any interior alterations,
except for alterations to the decor of the Demised Premises (not structural or
mechanical systems). In making “non-décor” interior alterations, Tenant shall
prior to commencing work first deliver detailed plans and specifications to
Landlord and obtain Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Tenant shall reimburse Landlord for any
reasonable out-of-pocket expenses associated with such review and approval,
including, without limitation, engineering, architectural and attorneys’ fees.
Any such alterations shall be performed in a good and workmanlike manner and in
accordance with applicable legal and insurance requirements and the terms and
provisions of this Lease. Tenant shall be able to hire contractors of its
choice, subject to Landlord approval not to be unreasonably withheld or delayed,
for said interior alterations (non-structural or mechanical), provided said
contractors are fully insured and bonded with all such work that is performed
undertaken and completed in a first class manner. Alterations to the floor slab
and/or any openings in the floor slab may only be made by cutting the slab with
a concrete saw. Tenant may not alter or open the floor slab with a jack-hammer
or sledge-hammer.
          (ii) In the event that any mechanic’s lien is filed against the
Demised Premises or the Shopping Center as a result of any work or act of

 



--------------------------------------------------------------------------------



 



Tenant, Tenant, at its expense, shall discharge or bond off the same within ten
(10) days from the filing thereof. If Tenant fails to discharge said mechanic’s
lien, Landlord may bond or pay such lien without inquiring into the validity or
merits thereof, and all sums so advanced, plus any expenses associated
therewith, including legal fees, shall be paid on demand as Additional Rent.
          (iii) If, in an emergency, it shall become necessary for Landlord to
make repairs that are required to be made by Tenant, Landlord may re-enter the
Demised Premises and proceed to have such repairs made and pay the costs
thereof. Tenant shall pay or reimburse Landlord for the costs of such repairs on
demand as Additional Rent.
          (iv) If, as a result of any alterations or improvements by Tenant, any
taxes are imposed on Landlord, or any taxes on the Shopping Center are
increased, Tenant shall be solely responsible for same, and shall pay same when
due or as Additional Rent under this Lease.
          (v) Landlord shall submit to Tenant a list of approved contractors
(the “Approved Contractors”) upon delivery of possession of the Premises to
Tenant. Tenant shall be required to use an Approved Contractor, whether or not
Landlord’s consent is required for the alteration. In the event of an emergency,
Tenant shall be obligated to use its best efforts to contact an Approved
Contractor prior to retaining the services of a non-Approved Contractor.
          5. REAL ESTATE TAXES AND OTHER GOVERNMENTAL CHARGES.
               (a) Payment. Beginning on the Rental Commencement Date, Tenant
shall pay, as Additional Rent, Tenant’s Pro Rata Share of any and all real
estate taxes and assessments, municipal water and sewer charges, and other
governmental levies and charges, general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind or nature whatsoever, which
are or may be assessed or imposed upon the Shopping Center or the Demised
Premises or any part thereof, or which may become payable at any time during the
Term of this Lease (“Taxes”). For purposes of projection only, Taxes for the
first year of stabilization after value of the new construction improvements
have been fully assessed are estimated at approximately Three Dollars and Forty
Cents ($3.40+/-) per square foot, which figure cannot be finally determined
until the Shopping Center is fully assessed and all of the tenants therein are
open for business. Notwithstanding the foregoing ($3.40+/-) per square foot
estimate on real estate taxes, Landlord will invoice Tenant monthly as part of
its Additional Rent only that amount of the real estate taxes which Landlord has
been invoiced by the municipal tax assessor of the Township of Branchburg and
not a projection of some arbitrary amount which the Property has not been
assessed. If at any time during the Term of this Lease, the present method of
taxation

 



--------------------------------------------------------------------------------



 



shall be changed so that in lieu of the whole or any part of any Taxes levied,
assessed or imposed on real estate and the improvements thereon, there shall be
levied, assessed or imposed on Landlord a capital levy or other tax directly on
the rents received therefrom and/or a franchise tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents for the present or
any future building or buildings in the Shopping Center, then all of such taxes,
assessments, levies or charges, or the part thereof so measured or based, shall
be deemed to be included within the term “Taxes” for the purposes hereof.
               (b) Method of Payment. Tenant’s Pro Rata Share of Taxes shall be
paid monthly, together with the payments of Fixed Minimum Annual Net Rental so
that Landlord shall have sufficient funds to pay Tenant’s Pro Rata Share of
Taxes when due, without advancing same on behalf of Tenant. On or about the
Rental Commencement Date, Landlord shall provide Tenant with a statement of:
     (i) the amount which Tenant must reimburse (where applicable) Landlord for
Taxes which are required to be paid by Landlord in advance with respect to
Tenant’s Pro Rata Share of Taxes for the current tax year,
     (ii) the amount which Tenant shall pay monthly such that, by the next
required tax payment date, Tenant will have paid its full share of Taxes for the
current tax payment period, and
     (iii) the amount which Tenant shall pay in equal monthly installments
following the next tax payment date.
     Monthly payments due shall be based on Landlord’s good faith estimate of
Taxes required to be paid following the Rental Commencement Date. Landlord may
make adjustments in its estimates as are necessary based on billings from the
taxing authority and any adjustments necessary shall be paid or credited within
ten (10) days of Tenant’s receipt of Landlord’s statement. Notwithstanding the
expiration of the term hereof, Tenant shall continue to be liable to Landlord
for all Taxes incurred by Landlord for the period of Tenant’s occupancy and the
period after any default by Tenant resulting in the termination of this Lease.
Until such time as the Demised Premises are relet and such successor tenant
commences payment of its share of Taxes, Tenant shall promptly remit to Landlord
any amount due to Landlord upon notice from Landlord to Tenant.
     Any increase in Real Estate Taxes which result from a reassessment
occasioned by the sale or transfer of the Shopping Center, or any part thereof
or interest therein, shall not be chargeable to the Tenant, except once each
5 year period.
          (c) Appeal. Subject to the rights of Tenant hereunder or at law,
Landlord reserves the sole right to contest or appeal any Taxes, and Landlord
shall adjust the

 



--------------------------------------------------------------------------------



 



billings for Taxes based on the outcome of any such appeal or contest.
     6. COMMON AREA.
          (a) Use. During the Term of this Lease, Tenant is granted, subject to
the Rules and Regulations (as hereinafter defined) promulgated by Landlord from
time to time, the nonexclusive license to permit its customers, employees and
invitees to use the sidewalks, parking areas, loading docks (as applicable),
pedestrian walks, stairways, hallways, elevators, lobbies, vestibules, doorways,
restrooms, and the entrance and exit ways designated by Landlord for access and
egress to and from the Demised Premises from a public street or highway (“Common
Area”). Landlord reserves the right to add to, reduce and rearrange the Common
Area, as Landlord deems in the best interest of the Shopping Center.
Notwithstanding anything contained in this Lease to the contrary, Landlord shall
have the sole and exclusive right, at any time and from time to time, without
notice to or consent of Tenant, to change the size, location, elevation and
nature of any of the stores in the Shopping Center or of the Common Area, or any
part thereof, including, without limitation, the right to locate and/or erect
thereon kiosks, structures and other buildings and improvements of any type,
provided, however, that Landlord shall not impede the visibility of or access to
the Demised Premises by Tenant’s customers, employees or invitees. Landlord
shall have the sole and exclusive right to operate, manage and maintain the
Common Area. Subject to any easements and restrictions of record granted or
approved by Landlord from time to time, the Common Area shall be subject to the
exclusive control and management of Landlord, and Landlord shall have the right,
at any time and from time to time, to establish, modify, amend and enforce
reasonable Rules and Regulations with respect to the Common Area and the use
thereof. Tenant agrees to abide by and conform with such Rules and Regulations
upon notice thereof and to enforce same upon its agents, employees, contractors,
subcontractors, licensees, customers, permitted concessionaires, and invitees.
          (b) Common Area Maintenance Expenses.
          (i) Landlord agrees to maintain and keep in good service and repair
all Common Area of the Shopping Center. As of the Rental Commencement Date,
Tenant shall pay to Landlord, as Additional Rent, Tenant’s Pro Rata Share of all
costs and expenses incurred by Landlord in maintaining and repairing the Common
Area (the “Common Area Maintenance Expenses”). The Common Area Maintenance
Expenses shall include, but not be limited to, the following costs and expenses:
          (A) gas, electricity, water, sewer and other utility charges
(including surcharges) as may be imposed by the utility companies ;
          (B) insurance premiums for the Shopping Center Common Areas including
building, fire and liability, excluding Tenant’s Premises; insurance

 



--------------------------------------------------------------------------------



 



premiums for the Shopping Center Common Areas for the first year of the Term are
estimated at approximately fifty-five cents ($0.55+-) per square foot; Tenant’s
share of the insurance premiums for the Shopping Center shall not exceed the
estimate;
          (C) building personnel costs, including, but not limited to, other
direct and indirect costs of engineers, superintendents, watchmen, porters and
any other building personnel;
          (D) costs of service and maintenance contracts, including, but not
limited to, janitorial and general cleaning, and security services;
          (E) all other Common Area maintenance and repair expenses and supplies
which may be deductible for such calendar year in computing federal income tax
liability;
          (F) any other costs and expenses (i.e., items which are not capital
improvements) incurred by Landlord in managing, operating and maintaining the
Shopping Center, including, but not limited to, the total costs and expenses
incurred in cleaning, planting, replanting and maintaining the landscaping,
assessments, repairs, repaving, line repainting, exterior repainting, rental and
maintenance of signs and equipment, gas and electric utility charges, lighting,
water and sewer charges, sanitary control, bookkeeping, removal of snow and ice,
trash and rubbish, garbage and other refuse, repair and/or replacement of onsite
water lines, electrical lines, gas lines, sanitary sewer lines and storm water
lines, the cost of personnel to implement such services such as third party
property management fees as per contract with third party manager, including
directing parking and policing the Common Area, fees for required licenses and
permits, fire, security and police protection, public address system(s), public
toilets, all rental charges for movable equipment, supplies, materials and
labor;
          (G) the cost of any additional services not provided to the Shopping
Center at the Rental Commencement Date but thereafter provided by Landlord in
the prudent management of the Shopping Center;
          (H) the cost of any capital improvements to the Common Area which are
necessary in order to maintain the Common Area, which are made by Landlord after
the completion of the initial construction of the Shopping Center, provided,
however, that the cost of each such capital improvement, together with any
financing charges incurred in connection therewith, shall be amortized and/or
depreciated over the useful life thereof (but not to exceed fifteen (15) years)
and only that portion thereof attributable to such lease year shall be included
in the Common Area Maintenance Expenses for

 



--------------------------------------------------------------------------------



 



such lease year (the Landlord shall be solely responsible for maintenance and
repairs to the roof and structure of the building); and
          (I) Marketing Expenses as more particularly specified in Article 10.
     (ii) Common Area Maintenance Expenses shall not include principal payments
or interest payments on any mortgage, deed of trust or other financing
encumbrance; leasing commissions payable by Landlord; or deductions for
depreciation of the improvements shown on Exhibit “A”; costs of any work done
for tenants in the Shopping Center at that Tenant’s expense or as part of
Landlord’s obligations pursuant to a lease with that Tenant to improve that
Tenant’s space; real estate commissions; legal fees in connection with the
leasing of space to tenants or the termination of any lease agreement or the
eviction of any such Tenant, roof replacement and structural
repairs/replacement; or any costs or expenses which are reimbursed or paid to
Landlord by other tenants, insurance companies, condemning authorities, or other
third parties.
     (iii) In no event shall Tenant’s share of Common Area Maintenance Expenses
and Taxes exceed that percentage derived by dividing the square footage of the
Premises by the total of all leasable square footage in the buildings comprising
the Shopping Center, whether or not such space is occupied.
     (iv) Annual increases in the Common Area Maintenance Expense shall not
exceed five percent (5%) on a non-cumulative basis, excluding the cost of snow
removal and common area utilities (not within Landlord control), which items may
exceed the Common Area Maintenance Expense cap as defined herein.
     (v) The Common Area Maintenance Expense may include a third party property
management fee, overhead or administrative charge which in the aggregate may not
exceed twelve percent (12%) of the Common Area Maintenance Expense, excluding
the costs of insurance and real estate taxes.
     (vi) The Common Area Maintenance Expense (excluding insurance premiums) for
the first year of the Term are estimated at approximately Three Dollars
($3.00+/-) per square foot. Tenant’s share of the Common Area Maintenance
Expense shall not exceed the estimate for year one of the term.
     (c) Payment. Tenant shall pay to Landlord, in advance, Tenant’s Pro Rata
Share of Landlord’s estimate of Common Area Maintenance Expenses, as computed
above, in twelve (12) equal monthly installments, with the monthly installment
of Fixed Minimum Annual Net Rental. Notwithstanding the above, in the event that
Landlord at any time determines that the amount of Common Area Maintenance

 



--------------------------------------------------------------------------------



 



Expenses actually being paid by Landlord exceeds the estimate upon which
Tenant’s Pro Rata Share of Common Area Maintenance Expenses was computed,
Tenant, following a written request from Landlord, shall commence to pay, with
the next monthly installment of rent due thereafter, an amount that is
sufficient to result in Tenant’s paying its full Pro Rata Share of Common Area
Maintenance Expenses as computed on the basis of Landlord’s revised estimate of
Common Area Maintenance Expenses. Within one hundred twenty (120) days of the
end of each calendar year, there shall be an adjustment if the amount paid by
Tenant differs from Tenant’s Pro Rata Share of the amount of Common Area
Maintenance Expenses actually incurred in that year. Any amount due to Tenant or
any amount due to Landlord shall be credited against or paid with, respectively,
the next monthly installment of Additional Rent for Tenant’s Pro Rata Share of
Common Area Maintenance Expenses.
     (d) Audit Right of Tenant. The Tenant shall have the right to hire an
accountant on an hourly basis to audit the Landlord’s books and records to
verify the calculation of the Common Area Maintenance Expenses, and the Landlord
agrees to provide such accountant with access to the financial records needed to
conduct such an audit. In the event that the audit discloses that the Landlord
has overcharged, and the Tenant has overpaid, Common Area Maintenance Expenses,
the Landlord shall provide a credit to the Tenant for such overpayment against
the next payment(s) of Fixed Annual Net Rental payable by the Tenant. In the
event that the audit discloses that the Landlord has overcharged, and the Tenant
has overpaid, Common Area Maintenance Expenses by more than 5%, the Landlord
shall reimburse the Tenant for the cost of the audit provided that Tenant’s
auditor has been retained on an hourly basis and not a contingency basis.
     7. Intentionally Deleted.
     8. USE. Tenant shall have the right within the Shopping Center to use the
Premises as for the sale and display of saddles and tack, specialized apparel,
horse care and stable products, and such merchandise as sold from time to time
in any of Tenant’s other stores or catalogs, or via internet or other electronic
commerce or technologies offered by Tenant and related items and for no other
use, subject to applicable laws and the terms and conditions of this Lease.
Landlord hereby represents that to the best of its knowledge, the use granted
under this paragraph is a permitted use under the Branchburg zoning ordinances
and any other relevant laws.
     Landlord covenants that Tenant shall be the only tenant in the Shopping
Center with the right to sell saddles and tack, specialized apparel, horse care
and stable products (“Exclusive Use” herein) except such Exclusive Use shall not
apply to those existing Tenants disclosed in writing to Tenant prior to the
execution hereof with signed leases in the Shopping Center where permitted use
of such lease permits the sale of saddles and tack, specialized apparel, horse
care and stable products. In the event Tenant’s Exclusive Use is violated, the
same shall be Landlord default and subject to Tenant providing written
notification to Landlord of said Landlord default in such regard, Landlord shall
have a period

 



--------------------------------------------------------------------------------



 



of thirty (30) days from receipt of such notification of the default herein to
cure. In the event the default has not been cured within such thirty (30) day
period, Tenant shall then have the right at such time to pay three percent (3%)
of gross sales in lieu of Minimum Annual Rent, Additional Rent and all extra
charges as otherwise provided, until the violation is corrected. Should the
violation of Tenant’s Exclusive Use not be cured within sixty (60) days of
Tenant’s notice of such violation, Tenant shall have the right thereafter, until
such default is cured, to terminate the Lease.
          (a) Operation. Tenant shall be required to accept possession of the
Premises and be open for at least one (1) day per week. Tenant shall operate its
business during regular business hours, and on holidays and Sundays if
applicable, subject to compliance with all applicable laws, ordinances, and
regulations; however, Tenant shall not be required to be open on a daily basis.
Tenant shall have the further right to operate its business beyond regular
business hours as aforesaid, subject to compliance with all applicable laws,
ordinances, and regulations.
          (b) Closure By Tenant. If the Demised Premises remain closed for
business to the public for a period in excess of thirty (30) consecutive days,
then, at any time thereafter while the Demised Premises remain closed, Landlord
shall have the right to declare a default under this Lease by giving thirty
(30) days’ notice to such effect to Tenant and thereupon exercising such rights
and remedies as may be appropriate.
          (c) Prohibited Uses. Tenant shall not do or permit anything to be done
in or about the Demised Premises, nor bring or keep anything therein, which is
not within the permitted use of the Demised Premises, which will in any way
increase the existing rate of or affect any fire or other insurance upon the
Shopping Center or any of its contents, or which will cause a cancellation of
any insurance policy covering said Shopping Center or any part thereof or any of
its contents. Tenant shall not do or permit anything to be done in or about the
Demised Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Shopping Center or allow the Premises to be
used for any improper, immoral, unlawful or objectionable purpose; nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Demised
Premises. Notwithstanding the foregoing, Tenant shall have the right to conduct
up to two (2) “Tent/Sidewalk Sales” per year outside of the Demised Premises,
but not in any traffic or fire lane and as permitted by local ordinance/code.
Tenants may not obstruct pedestrian traffic in an unreasonable or unsafe manner
through the shopping center concourse. Each “Tent/Sidewalk Sale” shall be
limited to three days in duration and shall involve an area of no more than 40’
x 60’ in the parking area. Tenant shall not commit or allow to be committed any
waste in or upon the Demised Premises. Tenant shall be solely responsible for
applying to the municipality for any permits/approvals for its outdoor sales or
outdoor storage.  Further, the Tenant must provide the Landlord with

 



--------------------------------------------------------------------------------



 



30 days written notice of any tent sale or the placement of outdoor storage and
the Landlord must approve the location.
          Tenant acknowledges that the following are express prohibitions and/or
restrictions with respect to the Shopping Center:
               A. No animal, bird, fowl, poultry or livestock shall be
maintained, kept, bred or raised at the Shopping Center for commercial purposes.
No structure for the care, housing, or confinement of any animal, bird, fowl,
poultry or livestock shall be maintained on any portion of the Shopping Center.
No animals shall be permitted upon the Common Areas except as controlled on a
leash or a similar device.
               B. No storage buildings or sheds, whether prefabricated, metal or
any other construction material whatsoever, whether permanent or temporary,
shall be moved, placed, assembled, constructed or otherwise maintained on the
Shopping Center and be visible from neighboring property or the Common Areas. No
furniture, fixtures, appliances, or other goods and chattels which are not in
active use shall be stored in any building on the Shopping Center in such manner
that such material is visible from any neighboring property or the Common Areas
of the Shopping Center. Notwithstanding the foregoing, Tenant shall have the
right to maintain outside storage for no more than sixty (60) days each year in
connection with its Christmas sales effort as permitted by local ordinance/code.
               C. No rubbish or debris of any kind shall be placed or permitted
to accumulate upon or adjacent to any portion of the Shopping Center, and no
odors or loud noises shall be permitted to arise or emit therefrom, so as to
render any such property unsightly, offensive or detrimental to any other
property in the vicinity thereof or to the occupants of such other property. No
other nuisance shall be permitted to exist or operate upon the Shopping Center
so as to be offensive or detrimental to any other property in the vicinity
thereof or to its occupants. Without limiting the generality of any of the
foregoing provisions, no exterior loudspeakers, horns, whistles, firecrackers,
bells or other sound devices, except security devices used exclusively for
security purposes, shall be located, used or placed in the Shopping Center. No
activities shall be conducted upon the Shopping Center or within any buildings
or other improvements constructed on the Land which are or might be unsafe or
hazardous to any person or property. Without limiting the generality of the
foregoing, no firearms shall be discharged upon any portion of the Shopping
Center, no explosives of any kind shall be discharged or stored upon any portion
of the Shopping Center, and no open fires shall be lighted or permitted on any
portion of the Shopping Center. No lighting will be permitted, except as shown
on the lighting plans that are a part of the approved Site Plan for the Shopping
Center and except as approved by Landlord using its sole discretion.
               D. No garbage or trash shall be placed or kept on any portion of
the Shopping Center, except in covered containers of a type, size and style
which are

 



--------------------------------------------------------------------------------



 



approved by Landlord using its sole discretion and which are approved in
accordance with the Declaration. In no event shall such containers be maintained
so as to be visible from neighboring properties or the street, unless they are
being made available for collection and then only for the shortest time
reasonably necessary to effect such collection. Rubbish, trash, and garbage
shall not be allowed to accumulate thereon or therein. No outdoor incinerators
shall be kept or maintained on any portion of the Shopping Center.
               E. No lines, wires, or other devices for the communication or
transmission of electric current or power, including telephone, television, and
radio signals, shall be erected, placed or maintained anywhere in or upon any
portion of the Shopping Center, unless the same shall be contained in conduits
or cables which are installed and maintained underground or concealed in, under
or on buildings, cabinets or other structures and are approved by Landlord using
its sole discretion (in addition to any approval required under the
Declaration).
               F. No motor vehicle which is classified by manufacturer rating as
exceeding one (1) ton, and no recreational vehicle, mobile home, commercial
vehicle, travel trailer, tent trailer, trailer, camper shell, detached camper,
boat, boat trailer, or other similar equipment or vehicle may be parked,
maintained, constructed, reconstructed or repaired at the Shopping Center. The
provisions of this subsection shall not apply to loading or unloading and
short-term parking of such motor vehicles.
               G. No automobile, motorcycle, motorbike or other motor vehicle
shall be constructed, reconstructed or repaired upon the Shopping Center, and no
inoperable vehicle may be stored or parked at the Shopping Center; provided,
however, that the provisions of this subsection shall not apply to emergency
vehicle repairs.
               H. No immoral, improper, offensive, or unlawful use shall be made
of any portion of the Shopping Center, and all Laws having jurisdiction
thereover shall be observed. In addition, the following uses are expressly
prohibited: (i) adult bookstores; (ii) tattoo parlors; (iii) off-track betting
establishment; (iv) video or game arcade; (v) funeral parlor; and (vi) drug or
alcohol rehabilitation center.
          (d) Compliance With Laws. Tenant shall, at all times during the Term
of this Lease and its occupancy of the Demised Premises, comply with and
maintain the Demised Premises in accordance with all ordinances, laws, statutes,
rules, regulations, directives, orders or other requirements of all municipal,
local, state, and federal governments or public authorities or agencies having
jurisdiction, now in effect or hereafter enacted (“Laws”), including, but not
limited to, any Laws relating to environmental conditions, and the Americans
with Disabilities Act, 42 U.S.C.A. §12101, et seq. Tenant expressly covenants
and agrees to indemnify, defend and save Landlord harmless from and against any
claim, damage, liability, cost, penalties and/or fines, including reasonable
attorneys’ fees, which Landlord may suffer as a result of any violation of or
non-compliance with any Laws by

 



--------------------------------------------------------------------------------



 



Tenant in its use and occupancy of the Demised Premises. The foregoing covenant
shall survive the termination of the within Lease in connection with any
obligation of Tenant hereunder.
     Tenant shall have the right to contest the validity of any Laws or any
violation of any Laws, and to defer compliance pending such contest, if the
non-compliance therewith shall not constitute a crime and is not a hazardous
condition in Landlord’s sole discretion, and if compliance is so deferred, the
deferment shall not be deemed a breach of this covenant, provided that any such
contest proceedings shall be prosecuted diligently and in good faith. Tenant
hereby agrees to indemnify and save Landlord harmless from and against any and
all claims, costs, expenses and liabilities, including but not limited to
reasonable attorneys’ fees, incurred by Landlord by reason of any such deferment
or contest.
          (e) Environmental. Landlord shall deliver the Premises free of all
hazardous materials including asbestos and any other pre-existing environmental
risks or liabilities. Landlord shall hold Tenant harmless from any and all costs
and related liabilities including without limitation removal and ongoing
remediation of such pre-existing hazardous materials and pre-existing
environmental risks, provided same are not installed by Tenant. Tenant
represents, covenants and warrants that it will not operate an “industrial
establishment” as defined by the Industrial Site Recovery Act (“ISRA”), N.J.S.A.
13:1k-6 et seq. and the regulations promulgated thereunder as may be amended
from time to time, and covenants that it will not engage in the generation,
manufacture, refining, transportation, treatment, storage or handling of
hazardous substances or hazardous wastes, above or below the ground, as defined
by ISRA (“Hazardous Substances”). In the event that Tenant, in violation of this
Lease, becomes an “industrial establishment” as defined in ISRA, Tenant shall,
at Tenant’s sole cost and expense, diligently, promptly and fully comply with
ISRA in any event, and in particular in the event of any “closing, terminating
or transferring of operations of an industrial establishment” as specified in
ISRA, and shall indemnify and hold harmless the Landlord from any and all fines,
suits, losses, damages, claims, expenses or liabilities, without limitation,
including attorneys fees, any claims from any succeeding tenant resulting from
such violation and failure to comply with ISRA. Tenant represents, covenants and
warrants that Tenant shall not use the Demised Premises to “discharge” (as such
term is defined in the Spill Compensation and Control Act, N.J.S.A. 58:10-23.11
et. seq. [“Spill Act"]) or permit any discharge or spill of any “hazardous
substances” (as such term is defined in the Spill Act) or pollutants
(“Discharge”). In the event that there shall be filed a lien against the Demised
Premises or the Shopping Center pursuant to and in accordance with the Spill
Act, arising from the intentional or unintentional action or omission of Tenant
or Tenant’s employees, agents, contractors, licensees, invitees, assigns or
subtenants, then Tenant shall, within thirty (30) days from the date that Tenant
is given notice of the lien or in such shorter period of time in the event that
the State of New Jersey, or any

 



--------------------------------------------------------------------------------



 



agency or subdivision thereof, has commenced steps to cause the Demised Premises
or the Shopping Center to be sold pursuant to the lien, pay the claim and remove
the lien from the Demised Premises and/or the Shopping Center. If Tenant fails
to do so within said period, Landlord shall be entitled to resort to such
remedies as are provided in this Lease as in the case of any default of the
Lease, in addition to such remedies as are permitted at law, in equity or
otherwise. Tenant shall indemnify, defend and save harmless Landlord from and
against all fines, suits, procedures, claims, actions, damages, liabilities,
judgments, costs and expenses (including, without limitation, reasonable
attorneys’ fees) of any kind arising out of or in any way connected with
Tenant’s or Tenant’s employees, agents, contractors, licensees, invitees,
assigns or subtenants whose actions or inactions or failure to maintain the
Demised Premises results in any spill or discharges of hazardous substances,
hazardous wastes or pollutants at the Demised Premises or the Shopping Center or
arising out of Tenant’s failure to provide all information, make all submissions
and take all actions required by the New Jersey Department of Environmental
Protection in order to comply with ISRA, the Spill Act, or any other
environmental law or Laws (as defined herein). Until such time as Tenant fully
complies with ISRA and/or the Spill Act, if applicable, and provides Landlord
with evidence thereof, Tenant shall not be relieved of its obligations and
liabilities under this Lease, including payment of rent, notwithstanding any
termination of Tenant’s rights to the use and possession of the Demised
Premises, and Tenant may be deemed a “holdover tenant” entitling Landlord to
such remedies as may be applicable under the circumstances.
     In the event that ISRA compliance (or compliance with any other Laws) is
required with respect to the Premises for any reason, including, but not limited
to Landlord’s execution of a sale agreement for the Shopping Center, any change
in ownership of the Shopping Center, refinance of the Shopping Center,
initiation of bankruptcy proceedings, Landlord’s financial reorganization or
sale of the controlling share of Landlord’s assets or stock, or any action or
inaction on the part of Tenant, then, at Landlord’s election (i) Landlord shall
comply with the requirements of ISRA inasmuch as such compliance relates to the
Premises, and Tenant shall be responsible for paying the costs of such
compliance within five (5) days after Landlord’s demand therefor, or (ii) Tenant
shall be responsible for promptly, and within the time frame established by
Landlord, complying with ISRA inasmuch as such compliance relates to the
Premises and to pay the costs of such ISRA compliance. Notwithstanding the
above, however, in the event that ISRA compliance for the Shopping Center
becomes necessary because of any of the above-mentioned actions on the part of
Landlord, Tenant shall cooperate with Landlord; however, the costs therefor
shall be paid by Landlord unless they relate to a clean-up of the Premises
occurring during the Term or any renewal thereof, in which event all such costs
shall be paid by Tenant. At no expense to Landlord, Tenant shall promptly
provide all information requested by Landlord for the preparation of
non-applicability affidavits and shall promptly sign such affidavits when
requested by Landlord.

 



--------------------------------------------------------------------------------



 



          (e) Tenant’s Warranties. Tenant warrants, represents, covenants and
agrees to and with Landlord that, throughout the Lease Term, Tenant shall:
     (i) keep the Demised Premises and any platform or loading dock used by
Tenant in a neat, clean and businesslike condition, free of garbage and refuse;
     (ii) pay, before delinquent, any and all taxes, assessments and public
charges imposed upon Tenant’s business or fixtures, and pay, when due, all fees
of a similar nature;
     (iii) observe all Rules and Regulations (as hereinafter defined)
established by Landlord for all tenants in the Shopping Center, provided that
Tenant shall be given at least five (5) days’ prior written notice thereof;
     (iv) observe all restrictive covenants of record which are applicable to
the Shopping Center, provided that the same do not prohibit Tenant’s permitted
use of the Demised Premises;
     (v) not use the parking areas or sidewalks or any space outside the Demised
Premises for display, sale, storage, or any other similar undertaking;
     (vi) not use any advertising medium or sound devices inside the Demised
Premises which may be heard outside the Demised Premises, or permit any
objectionable odors to emanate from the Demised Premises;
     (vii) keep the Demised Premises sufficiently heated to prevent freezing of
water in pipes and fixtures in and about the Demised Premises;
     (viii) keep the temperature within the Demised Premises at such levels as
may be required by any federal, state or local laws, ordinances, or regulations;
     (ix) employ only such labor in the performance of any work in and about the
Demised Premises as will not cause any conflict or controversy with any labor
organization representing trades performing work for Landlord, its contractors
or subcontractors;
     (x) not use any glass of any window for the placement of any signs or
advertising;
     (xi) not use any exterior lighting or window lighting without Landlord’s
consent;
     (xii) not engage in any special type of merchandising sale, such as a sale
of damaged

 



--------------------------------------------------------------------------------



 



merchandise, without the prior written consent of Landlord;
     (xiii) maintain and repair (but not be responsible for replacement thereof
at the end of their useful life which shall be defined as 8 years from the date
of Delivery of Possession) the HVAC system, water heater, electrical and
plumbing systems, walls, floors, doors, windows and interior parts and fixtures
of the Demised Premises in good repair and in a similar condition as the same
are in when Tenant’s Work is completed as specified herein for the duration of
the Lease term, including all option terms, except, without limitation, for
repairs occasioned by fire, the elements, other casualty or unsafe condition of
the building and structural and roof repairs, all of which shall be the
obligation of Landlord. Tenant shall be provided with warranties for the HVAC
system and water heater.
     (xiv) make all other repairs, renovations and alterations of any kind or
nature whatsoever throughout the Term of this Lease and all option periods
thereof;
     (xv) maintain all plate glass in the Demised Premises at Tenant’s sole cost
and expense. Any repairs to and replacements of any plate glass in the Demised
Premises shall be performed by a contractor who is approved by Landlord in
advance;
     (xvi) promptly give Landlord notice of any damage to the Demised Premises
or the Shopping Center or any alleged default by Landlord under this Lease;
     (xvii) not change any locks to the Demised Premises or install any
additional locks or security devices without the prior written consent of
Landlord. Tenant acknowledges and agrees that Landlord shall have keys (and/or
any necessary access codes) so as to permit access to the Premises for the
purposes specified in Article 15. In the event that Tenant fails to provide
Landlord with keys and/or access codes so as to permit access to the Premises as
specified in this Article 8, Landlord shall not be responsible for any damage to
the Premises, access doors and/or plate glass in the event that access must be
gained to the Premises in an emergency; and
     (xviii) not employ, in the course of maintaining, improving, repairing,
restoring, reconstructing or altering the Demised Premises in accordance with
its rights and obligations under this Lease, any labor which is not an Approved
Contractor.
     (xix) Tenant is a corporation duly organized, validly existing and in good
standing

 



--------------------------------------------------------------------------------



 



under the laws of the State of Massachusetts. Tenant has the power and authority
to enter into this Lease Agreement and to consummate the transactions herein
contemplated. The execution and delivery of this Lease Agreement and the
performance by Tenant of its obligations hereunder have been duly authorized by
all necessary corporate action of Tenant.
          (f) Parking. Tenant and its customers shall be permitted to utilize,
in common with the other tenants of the Shopping Center, the on-site parking
area, as shown on the site plan (Exhibit “A” hereto).
          (g) N.A.I.C.S. Number. Tenant represents and covenants that its
N.A.I.C.S. number, as indicated on its U.S. Income Tax Return, is
                    .
          (h) Continuing Co-Tenancy Requirements. If at anytime during the Term
of this Lease (including Option Terms, if exercised), at least sixty percent
(60%) of the entire development of 108,000+/- square feet (including the “World
Class” ShopRite Supermarket of 67,500+/-) is not open for business for ninety
(90) consecutive days (the “Condition”), except in the event that ShopRite
closes for the purposes of renovation, repair or refit (which period shall not
exceed 180 days), Tenant shall have the option, until the Condition is
satisfied, upon thirty (30) days written notice to Landlord, to terminate the
Lease. Notwithstanding any contrary provision contained in the Lease, Tenant
shall have the right to elect to do either or both of the following: 1) Tenant
shall pay Landlord rent at the rate of 3% of Tenant’s gross sales in lieu of
Minimum Annual Rent and Additional Rent as provided in this Lease; or 2) should
the Continuing Co-Tenancy Requirement not be met for more than 365 days, Tenant
shall have the ongoing right to terminate until such Condition is satisfied.
          (i) Early Termination. On the fourth (4th) anniversary of the Rent
Commencement Date under this Lease, Tenant shall have the one-time right to
terminate the Lease if gross sales for the prior calendar year do not exceed
$3,500,000 and provided Tenant furnishes to Landlord, one hundred eighty
(180) days prior written notice to Landlord and whereby such Early Termination
is contingent upon: (i) Tenant is not in default under the Lease, and
(ii) Tenant pays Landlord any unamortized tenant allowance and brokerage fees.
If the Tenant elects to exercise this Early Termination right, the Tenant shall
make its books available to the Landlord and the Landlord shall have the right
to hire an accountant to audit the Tenant’s books and records to verify the
calculation of gross sales and the Tenant agrees to provide such accountant with
access to the financial records needed to conduct such an audit.
          (j) Radius Restriction. Tenant may not open another store within one
(1) mile of the Shopping Center, which radius restriction shall not apply to the
acquisition

 



--------------------------------------------------------------------------------



 



by Tenant of a competitive store becoming a Dover Saddlery store.
     9. UTILITIES. Tenant shall pay for all utilities, including connection
charges and deposits, to the respective utility companies when and as the same
become available for its utilization, as recorded on separate meters, including
water, gas, electricity, sewer charges, and fuel consumed for heating in the
Demised Premises, commencing with the Delivery of Possession Date. If not
separately metered, Tenant shall pay to Landlord, as Additional Rent, Tenant’s
allocable share of the sewer charges. Sewer charges shall be allocated based on
water consumption and usage by the tenants in the Shopping Center, and Tenant
shall pay sewer charges proportionately based upon such water consumption.
Tenant shall pay directly to the public utility companies, or reimburse Landlord
as Additional Rent if Landlord has previously paid therefor, the cost of the
installation of any and all such utility services that are not included in
Landlord’s Work. Tenant shall pay for the cost of all utility meters and the
cost of installation thereof. Tenant agrees to indemnify and hold harmless
Landlord from and against any and all claims arising from the installation and
maintenance of such utility services and from all costs and charges for
utilities consumed on or in the Demised Premises. In the event that Tenant’s
special utilization of the Demised Premises shall result in a surcharge in
utility costs or insurance premiums generally applicable to the Shopping Center,
such surcharges shall be the responsibility of and paid for by Tenant. Except as
otherwise set forth to the contrary, the payments shall be reimbursed by Tenant
to Landlord in the form of CAM and pursuant to Tenant’s proportionate share.
     10. MARKETING. Marketing Obligation. Tenant shall also be required to pay
to Landlord, as Additional Rent, Tenant’s Pro Rata Share of “Marketing Expenses”
incurred by Landlord in advertising and promoting the Shopping Center. As used
herein, “Marketing Expenses” shall include, without limitation, costs and
expenses for special events, shows, displays, signs, seasonal events,
institutional advertising, promotional literature, and other activities designed
to attract customers to the Shopping Center. Landlord agrees that Tenant’s Pro
Rata Share of Marketing Expenses shall not exceed Thirty Five cents ($0.35) per
year per square foot of the Demised Premises, subject to a fixed increase not to
exceed the lesser of the CPI or two point five percent (2.5%) per annum,
applicable to the Lease Term and any option, extension, and/or renewal thereof.

 



--------------------------------------------------------------------------------



 



     11. INSURANCE, INDEMNITY AND LIABILITY.
          (a) Landlord’s Obligations.
     (i) During the Term of this Lease, Landlord shall obtain and maintain fire
and extended coverage insurance, insuring against all reasonable perils and
liabilities, for eighty (80%) percent of the replacement value of the Demised
Premises and Landlord’s Work. Such insurance shall be issued by an insurance
company licensed to do business in the jurisdiction in which the Shopping Center
is located;
     (ii) Landlord agrees to carry, or cause to be carried, during the Term
hereof, Commercial General Liability Insurance (hereinafter “Landlord’s
Liability Insurance”) on the Common Area, naming Tenant as an additional insured
and providing coverage of not less than Two Million Dollars ($2,000,000.00),
combined Bodily Injury and Property Damage Liability;
     (iii) Landlord agrees to carry, or cause to be carried, during the Term
hereof, loss of rents insurance in the amount of one year’s Fixed Minimum Annual
Net Rental and Additional Rent, insuring Landlord against damages which may
result from any loss of rents resulting from Tenant’s loss of use of any part of
the Demised Premises;
     (iv) Landlord agrees to carry, or cause to be carried, during the Term
hereof, such other insurance as is customary and prudent in the ownership,
operating and maintenance of shopping centers generally; and
     (v) Tenant shall reimburse Landlord for Tenant’s Pro Rata Share of the
aforesaid insurance costs as a portion of the Common Area Maintenance Expenses
described in Article 6.
          (b) Tenant’s Obligations.
     (i) For and during the Term of this Lease, Tenant, at Tenant’s sole cost
and expense, shall obtain and maintain insurance policies providing the
following coverage:
     (A) Insurance for all perils included in the classification “fire and
extended coverage” under insurance industry practices in effect from time to
time in the jurisdiction in which the Shopping Center is located, against loss
to Tenant’s fixtures, equipment, furnishings, merchandise, and other contents in
the Demised Premises, for the full replacement value of said items (but not
including the value of leasehold improvements which are approved by Landlord

 



--------------------------------------------------------------------------------



 



and which become part of the real estate upon their completion); and
     (B) Comprehensive general liability insurance, naming Landlord, its
managing agent, any mortgagee and master lessor as additional insureds, which
policy is to be in the minimum amount of Two Million Dollars ($2,000,000.00)
combined single limit with respect to personal injury and property damage; and
     (C) Business interruption insurance, insuring Tenant and Landlord against
any damages which may result from any loss of use of the Demised Premises.
     (ii) Each of the policies described in this Paragraph (b) shall:
     (A) be acceptable to Landlord and any mortgagee in form and content,
     (B) contain an express waiver of any right of subrogation by the insurance
company against Landlord, and Landlord’s agents, employees, mortgagees, and
ground lessors, except that Tenant may retain the right of subrogation in the
case of reckless or intentional acts by Landlord or Landlord’s agents,
     (C) contain a provision that it shall not be canceled and that it shall
continue in full force and effect unless Landlord has received at least thirty
(30) days’ prior written notice of such cancellation or termination, and
     (D) not be materially changed without prior notice to Landlord.
     (iii) Tenant shall not do or permit to be done any act which will
invalidate or be in conflict with the fire insurance policies covering the
Shopping Center or any other insurance referred to in this Lease. Tenant will
promptly comply with all rules and regulations relating to such policies. If the
acts of Tenant or its employees or agents shall increase the rate of premiums
for any insurance referred to in this Lease, such increases shall be immediately
paid by Tenant as Additional Rent. Upon written request from Landlord, Tenant
shall deliver to Landlord certificates of insurance or duplicate originals of
each such policy.
     (iv) If the Tenant shall fail, refuse or neglect to obtain or maintain any
of the insurance required by this Lease and to show Landlord evidence of the
same as aforesaid, Landlord shall have the right to procure any such insurance
upon fifteen (15) days’

 



--------------------------------------------------------------------------------



 



advance written notice to Tenant of Landlord’s intent to procure such insurance
and to recover the cost thereof as Additional Rent hereunder.
     (v) Tenant will sign the lease and deliver same to the Landlord for the
Landlord to sign after the Tenant has signed the lease. The Landlord will then
sign the lease and provide a signed copy to the Tenant. The Tenant will provide
written proof of insurance to the Landlord (in a form acceptable to the
Landlord) within ten (10) days of the date a copy of the signed lease is
delivered to the Tenant. The Tenant will also provide Landlord (in a form
acceptable to the Landlord) with a complete copy of the Tenant’s insurance
policy for the demised premises within fourteen (14) days of the date the signed
lease is delivered to the Tenant. The Tenant also agrees to furnish its
insurance agent or insurance broker or insurance company (as the case may be, if
the Tenant purchases insurance directly from an insurance company and not
through an insurance broker or agent), a copy of the lease as it pertains to
insurance so that the insurance agent or insurance broker or insurance company
has sufficient information to provide the proper type(s) and amount(s) of
insurance coverage for the Tenant and the Landlord, as provided for in the
lease. Tenant agrees to notify its insurance agent or insurance broker or
insurance company that the Landlord is to receive a copy of any “notice to
cancel” that the insurance agent, insurance broker or insurance company issues
to the Tenant.

  (c)   Waiver of Subrogation/Covenants
To Hold Harmless.

          (i) Landlord and Tenant, and any party claiming through Landlord and
Tenant, each hereby releases the other, its officers, directors, employees, and
agents from and against any and all liability and responsibility for any loss or
damage to property covered by valid and collectable fire insurance policies with
standard and extended coverage endorsements, even if such fire and other
casualties shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible, and each hereby agrees to
obtain an acknowledgement of this Waiver of Subrogation from its insurance
carrier except that Tenant may retain the right of subrogation in the case of
reckless or intentional acts by Landlord or Landlord’s agents.
     (ii) Tenant will indemnify Landlord and save it harmless from and against
any and all claims, actions, damages, losses, liability and expense in
connection with loss of life, personal injury and/or damage to property arising
from or out of any occurrence in, upon or at the Leased Premises, or the
occupancy or use by Tenant of the Leased Premises or any part thereof, or
occasioned wholly or in part by any act or omission of

 



--------------------------------------------------------------------------------



 



Tenant, its agents, contractors, employees, servants, lessees, or
concessionaires, or by reason of injury or damage to any person or to any
property belonging to Landlord or any other person, occurring in or about the
Demised Premises, caused by or resulting from fire, steam, electricity, gas,
water, rain, ice or snow, or any leak or flow from or into any part of the
Demised Premises or from any kind of injury which may arise from any other cause
whatsoever in or on the Demised Premises, unless such injury or damage is caused
by or is due to the gross negligence of Landlord, or its agents, servants or
employees, in which event Landlord agrees to indemnify the Tenant in similar
manner to the indemnification herein. In case Landlord shall be made a party to
any litigation commenced by or against Tenant, then Tenant shall protect and
hold Landlord harmless and shall pay all costs and expenses incurred or paid by
Landlord in connection with such litigation, to the extent that Tenant has
agreed to indemnify Landlord in this paragraph. In case Tenant shall be made a
party to any litigation commenced by or against Landlord, then Landlord shall
protect and hold Tenant harmless and shall pay all costs and expenses incurred
or paid by Landlord in connection with such litigation, to the extent that
Landlord has agreed to indemnify Tenant in this paragraph.

  12.   DAMAGE/DESTRUCTION OF DEMISED PREMISES/SHOPPING CENTER

          (a) Duty to Repair. Except as otherwise provided in Paragraph (b) of
this Article, if the Demised Premises are damaged or destroyed by any casualty
covered by Landlord’s fire insurance policy, Landlord shall, if permitted to do
so by its mortgagee, repair such damage or destruction as soon as reasonably
possible, to the extent of the available insurance proceeds, and this Lease
shall continue in full force and effect. In the event that the Premises have not
been substantially repaired within one hundred eighty (180) days following the
casualty, Tenant may terminate this Lease upon sixty (60) days’ written notice
to Landlord.
          (b) Damage To Demised Premises. If the Demised Premises are damaged or
destroyed by any casualty covered by Landlord’s fire insurance policy to such an
extent as to render the same untenantable in whole or substantial part, or to
the extent of twenty-five percent (25%) or more of the replacement value of the
Demised Premises during the last twenty-four (24) months of the Term herein,
then Landlord may, at Landlord’s option, either:
     (i) repair such damage or destruction as soon as reasonably possible, in
which

 



--------------------------------------------------------------------------------



 



event this Lease shall continue in full force and effect, or
     (ii) cancel and terminate this Lease as of the date of the occurrence of
such damage or destruction by giving Tenant written notice of Landlord’s
election to do so within ninety (90) days after the date of the occurrence of
the damage or destruction.
          (c) Damage To Shopping Center. If the Shopping Center is damaged or
destroyed by any casualty covered by Landlord’s fire insurance policy to such an
extent as to render fifty (50%) percent or more of the tenantable area of the
Shopping Center untenantable, then, regardless of whether the Demised Premises
are affected by the occurrence of the damage to, or destruction of, the Shopping
Center, and subject to the rights of Landlord’s mortgagee, Landlord may, at
Landlord’s option, either:
     (i) repair such damage or destruction as soon as reasonably possible, in
which event this Lease shall continue in full force and effect, or
     (ii) cancel and terminate this Lease as of the date of the occurrence of
such damage or destruction by giving Tenant written notice of Landlord’s
election to do so within ninety (90) days after the date of the occurrence of
the damage or destruction. In the event that Landlord subsequently decides to
rebuild the Shopping Center within one (1) year of the termination of this Lease
pursuant to this Paragraph, Landlord shall negotiate in good faith with Tenant
to lease a store of similar size and use in the rebuilt shopping center.
          (d) Uninsured Casualty. If the Demised Premises are damaged or
destroyed by any casualty which is not covered by Landlord’s fire insurance
policy, then Landlord shall have no duty to repair such damage or destruction.
In the event of such damage or destruction, Landlord may, at its option, either:
     (i) repair such damage or destruction as soon as reasonably possible, in
which event this Lease shall continue in full force and effect, or
     (ii) cancel and terminate this Lease as of the date of the occurrence of
such damage or destruction, in which event this Lease shall so terminate,
unless, within thirty (30) days thereafter, Tenant agrees to repair the damage
or destruction with Approved Contractors at its cost and expense or to pay for
Landlord’s repair of such damage or destruction.

 



--------------------------------------------------------------------------------



 



          (e) Reconstruction. If all or any portion of the Demised Premises is
damaged by fire or other casualty and this Lease is not terminated in accordance
with the above provisions, then to the extent permitted by any mortgage
affecting the Shopping Center, all insurance proceeds, however recovered, shall
be made available for payment of the cost of repair, replacing and rebuilding.
Landlord shall use the proceeds from the insurance to repair or rebuild the
Demised Premises to its prior condition in accordance with the provisions of
Exhibit “C”, and Tenant shall, using the proceeds from the insurance and
employing only Approved Contractors, repair, restore, replace, or rebuild that
portion of the Demised Premises constituting Tenant’s Work as defined herein,
together with any additional improvements installed by Tenant, such that the
Demised Premises shall be restored to its condition as of the date that is
immediately prior to the occurrence of such casualty. All of the aforesaid
Tenant’s insurance proceeds shall be deposited in escrow and shall be disbursed
as work on such repair, replacement or restoration progresses, upon the
certification of Landlord’s architect that the balance in the escrow fund is
sufficient to pay the estimated costs of completing the repair, replacement and
restoration. If Tenant’s insurance proceeds shall be less than the cost of
Tenant’s obligations hereunder, Tenant shall pay the entire excess cost. With
respect to any improvements which were initially installed by Tenant, but which
are insured under Landlord’s policy as part of the real estate, Landlord shall
elect to either restore those improvements to the condition they were in
immediately preceding the casualty, or to provide the funds to Tenant to make
the restoration.
          (f) Rent Abatement. Notwithstanding anything to the contrary contained
in the Lease and/or any Exhibits or Attachments hereto, should any essential
building services, including but not limited to electricity, water, sewer and
telecommunications, be interrupted for twenty four (24) consecutive hours,
through no fault of the Tenant, resulting in Tenant’s inability to open for
business to the public at the Demised Premises, then rent shall thereafter abate
until such service is reinstated.
     13. SUBORDINATION AND ATTORNMENT.
          (a) Subordination. This Lease and Tenant’s tenancy shall not be a lien
against the Demised Premises which is superior to any mortgages that now
encumber, or may hereafter be placed upon, the Demised Premises or the Shopping
Center. Any such mortgage or mortgages shall automatically have preference and
precedence over, and be superior and prior in lien to, this Lease, irrespective
of the date of recording, and Tenant agrees, within five (5) business days of
receipt thereof, to execute any instruments, without cost, which may be deemed
necessary or desirable to further effect the subordination of this Lease to any
such mortgage or mortgages.
          (b) Attornment. At the option of any person who shall succeed to the
interest of all or any part

 



--------------------------------------------------------------------------------



 



of Landlord’s interest in the Shopping Center, whether by purchase, foreclosure,
deed in lieu of foreclosure, power of sale, termination of lease, or otherwise
(a “Successor”), and upon written notice thereof to Tenant, Tenant shall be
obligated to pay to such Successor, in lieu of to Landlord, the rentals and
other charges due hereunder and to thereafter comply with all of the terms of
this Lease, and shall, without charge, attorn to such Successor as its Landlord
under this Lease, notwithstanding the failure of Landlord to comply with this
Lease, any defense to which Tenant might be entitled against Landlord under this
Lease, or any bankruptcy or similar proceedings with respect to Landlord.
     14. QUIET ENJOYMENT. Landlord will put Tenant in actual possession of the
Demised Premises at the beginning of the Term aforesaid, or such other date as
shall be herein elsewhere agreed upon, and Tenant, subject to all of the terms
and conditions hereof, on paying the rent and performing the covenants herein
agreed by it to be performed, shall and may peaceably and quietly have, hold and
enjoy, for said Term and any extensions thereof, the Demised Premises, along
with the non-exclusive use of the Common Area.
     15. ACCESS. Landlord, its agents, employees, or independent contractors
shall, upon reasonable advance written notice to Tenant, have access to the
Demised Premises at reasonable hours to inspect the same, to carry out the
provisions of this Lease, to make any required repairs or replacements, and to
show the Demised Premises to any prospective purchasers, lenders, or tenants,
provided however in an emergency situation, such access may be at any time and
without notice.
     16. CONDEMNATION. (a) If all or any part of the Demised Premises shall be
taken for any public or quasi-public use, under any statute or by right of
eminent domain, such as to render them unsuitable for Tenant’s business, then
this Lease, at the option of either Landlord or Tenant, may be canceled and
declared null and void and of no effect, and Tenant shall be liable for the rent
only up to the time of such taking. In the event of a partial taking, which is
not extensive enough to render the Demised Premises unsuitable for Tenant’s
business, Landlord shall promptly restore the Demised Premises to a condition
which is comparable to its condition at the time of said condemnation, and this
Lease shall continue, but starting with the date of such condemnation, the
rental shall be reduced proportionately. In the event of the occurrence of any
of the contingencies above mentioned, or a complete condemnation, rent shall
abate corresponding with the time during which the Premises may not be used by
Tenant.
          (b) In the event that fifty percent (50%) or more of the parking area
for the Shopping Center, of which the Demised Premises constitute a part, shall
be taken or condemned by public or quasi-public authority, either party shall
have the option to terminate this Lease within thirty (30) days from the date of
such taking, upon one hundred twenty (120) days’ notice to the other party. If
either party shall fail to so terminate this Lease within the time aforesaid,
then this Lease shall remain in full force and

 



--------------------------------------------------------------------------------



 



effect unless prohibited by applicable authorities. In the event that this Lease
shall be terminated pursuant to this Article, any rental or other charges paid
in advance shall be refunded to Tenant upon its surrender of possession of the
Premises.
     (c) Nothing herein contained shall be deemed or construed to prevent
Landlord or Tenant from enforcing and prosecuting, in any condemnation
proceedings, a claim for the value of their respective interests, but in no
event shall any award to Tenant interfere with, or cause a reduction in the
amount of, any award to Landlord for the value of the fee or leasehold.

  17.   ASSIGNMENT, SUBLETTING AND ENCUMBERING OF LEASE.

          (a) Business Assignments. Tenant shall have the right, without
Landlord’s consent, upon thirty (30) days prior written notice to the Landlord,
to assign this Lease or sublet the Demised Premises: (i) to any business entity
which, at the time of such assignment or sublease, controls, is controlled by or
is under common control with Tenant or holds the majority of the Tenant’s stock;
(ii) to any business entity which succeeds Tenant as a result of merger,
consolidation or reorganization of Tenant, or, (iii) to any entity which
purchases substantially all of the assets of Tenant at the Demised Premises, or
to which Tenant is mandated by governmental requirement as a condition of any
merger, consolidation, purchase or sale to transfer to or divest itself of all
of the assets located at the Demised Premises. All of the foregoing under (i),
(ii) and (iii) shall hereinafter be referred to as “Business Assignments.”
          (b) All Other Assignments and Sublets. Tenant shall have the right to
assign this Lease or sublet the Demised Premises, with Landlord’s prior written
consent, which shall not be unreasonably withheld or delayed. In cases of
subletting, Tenant shall remain liable hereunder. Notwithstanding anything to
the contrary contained in the Lease, in cases of Landlord-approved assignment or
subletting, permitted uses shall include general business or retail use.
          (c) Procedure. In the event that Tenant desires to assign or transfer
this Lease, or sublet (or permit the occupancy or use of) the Demised Premises,
or any part thereof as provided for above, Tenant shall give Landlord not less
than thirty (30) days’ prior written notice of Tenant’s intention to so assign
or transfer or sublet all or any part of the Demised Premises, the terms of such
proposed transaction, and the parties to participate in such proposed
transaction. Landlord shall not unreasonably withhold or delay approval to any
such assignment or subletting.
          (d) Excess Rent. In the event that Landlord does not exercise its
right to have all or a portion of the Demised Premises, as the case may be,
subleased or assigned to it, but gives Tenant its written consent to assign,

 



--------------------------------------------------------------------------------



 



transfer, or sublet all or a portion of the Demised Premises to a third party,
any monthly rent or other payment accruing to Tenant as the result of any such
assignment, transfer, or sublease, including any lump sum or periodic payment in
any manner relating to such assignment, transfer, or sublease, which is in
excess of the rent then payable by Tenant under this Lease shall be paid by
Tenant to Landlord monthly as Additional Rent. Landlord may require a
certificate from Tenant specifying the full amount of any such payment of
whatsoever nature.
          (e) Costs. Any costs and expenses, including attorneys’ fees, incurred
by Landlord (not to exceed $1,000) in connection with any proposed or purported
assignment, transfer, or sublease shall be borne by Tenant and shall be payable
to Landlord as Additional Rent.

  18.   END OF TERM.

          (a) Surrender. Upon the expiration or other termination of the Term of
this Lease, Tenant shall, at its cost and expense: (i) quit and surrender to
Landlord the Demised Premises, in good order and condition, broom clean,
ordinary wear and tear excepted;(ii) remove from the Demised Premises all
property of Tenant, excluding any Landlord approved alterations or additions
that, at the Tenant’s sole discretion, may remain on the Demised Premises;
(iii) fully comply with Article 8(e); and (iv) repair any damage caused by such
removal and return the Demised Premises to the condition prior to such
installation. If requested by Landlord, Tenant shall, at its expense, obtain and
deliver to Landlord a satisfactory report prepared by an environmental
consultant that is approved by Landlord, evidencing compliance with all Laws and
Article 8(e) hereof.
          (b) Holding Over. If Tenant shall hold possession of the Demised
Premises after the expiration or termination of this Lease, at Landlord’s
option:
          (i) Tenant shall be deemed to be occupying the Demised Premises as a
tenant from month-to-month, at 150% the Fixed Minimum Annual Net Rental in
effect during the last Lease Year immediately preceding such hold-over and
otherwise subject to all of the terms and conditions of this Lease, including
payment of Additional Rent, or
     (ii) Landlord may exercise any other remedies under this Lease or at law or
in equity, including an action for wrongfully holding over. No payment by
Tenant, or receipt by Landlord, of a lesser amount than the correct rent shall
be deemed to be other than a payment on account, nor shall any endorsement or
statement on any check or letter accompanying any check for payment of rent or
any other amounts owed to Landlord be deemed to effect or evidence an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of the rent or other amount owed or to
pursue any other remedy that is provided in this Lease.
     19. DEFAULT. Any one or more of the following shall be deemed to be events
of default hereunder:

 



--------------------------------------------------------------------------------



 



          (a) Monetary Default: Failure of Tenant to make any payment of Fixed
Annual Minimum Net Rental or Additional Rent when due and such failure shall
continue for ten (10) days after written notice from Landlord;
          (b) Non-monetary Default: Failure of Tenant to timely perform any of
the terms, covenants or conditions of this Lease, except payment of Rent or
Additional Rent, and such failure shall continue for thirty (30) days after
written notice from Landlord;
          (c) In the event that Tenant or any guarantor of this Lease shall be
adjudicated a bankrupt, insolvent, or placed in receivership, or if proceedings
are instituted by or against Tenant for bankruptcy, insolvency, receivership,
agreement of composition or assignment for the benefit of creditors which shall
not be set aside within forty-five (45) days, or if this Lease or the estate of
Tenant herein shall pass to another by virtue of any court proceedings, writ of
execution, levy, sale or by operation of law, other than estate distribution or
intestate descent and distribution;
          (d) If Tenant refuses to take possession of the Demised Premises on
the Delivery of Possession Date, or fails to open its doors for business at the
expiration of the fixturing period as required herein, or vacates the Demised
Premises and permits the same to remain unoccupied and unattended, or
substantially ceases to carry on its normal activities in the Demised Premises
as specified in Article 8;
          (e) Except in the event of a Business Assignment as defined in
Article 17 (a) above, if Tenant attempts or purports to transfer, assign,
mortgage or encumber this Lease or any of Tenant’s interest hereunder, or
attempts or purports to sublet or grant a right to use or occupy all or a
portion of the Demised Premises, without obtaining the prior written consent of
Landlord or otherwise complying with the requirements of Article 17 hereof;
          (f) Recordation or attempted recordation of this Lease by Tenant;
          (g) If Tenant shall have been in default under subparagraphs (a) or
(b) of this Article 19 more than three (3) times in any twelve (12) month
period, notwithstanding any subsequent cure of the default; or
          (h) If any execution, levy, attachment or other legal process of law
shall be made upon Tenant’s goods, fixtures, or interest in the Demised
Premises, and the same is not discharged, removed or stayed within sixty
(60) days.
     20. REMEDIES ON DEFAULT. In the event of any default as defined in
Article 19 hereof, or if Tenant shall be evicted by summary proceedings or
otherwise, then Landlord, in addition to other remedies herein contained, or as
may be permitted by law, may pursue any one or all of the following:

 



--------------------------------------------------------------------------------



 



          (a) Landlord shall have the right, but not the obligation, upon giving
five (5) days’ notice in writing to Tenant, to declare this Lease and the Term
hereof at an end on the date that is fixed in such notice as if such date were
the originally fixed expiration date of the Term of this Lease, and Landlord
shall then have the right to remove all persons, goods, fixtures, and chattels
from the Premises without liability for damages. Nothing in this Lease shall be
deemed to require Landlord to give notice prior to the commencement of a summary
proceeding for non-payment of any rent or a plenary action for the recovery of
rent on account of any default in the payment of any rent, it being intended
that such notices are for the sole purpose of creating a conditional limitation
hereunder pursuant to which this Lease shall terminate and Tenant shall become a
holdover tenant.
          (b) Landlord may proceed to recover possession of the Demised Premises
under and by virtue of the provisions of the laws of the jurisdiction in which
the Shopping Center is located, or by such other proceedings, including re-entry
and possession, as may be applicable, without being liable for prosecution
therefor or for damages, and re-enter the Premises and the same have and again
possess and enjoy; and, as agent for Tenant or otherwise, re-let the Premises
and receive the rent therefor and apply the same, first to the payment of such
expenses, including leasing commissions, reasonable attorneys’ fees and costs,
and such other amounts as Landlord expends in re-entering, repossessing and
re-letting the same and in making any repairs and alterations as may be
necessary; and second, to the payment of rent due hereunder. Any other notice to
quit or notice of Landlord’s intention to re-enter the Demised Premises is
hereby expressly waived. If Landlord elects to terminate this Lease, everything
contained in this Lease on the part of Landlord to be done and performed shall
cease without prejudice, subject, however, to the right of Landlord to recover
from Tenant all rent and any other sums due and owing to Landlord. Tenant shall
remain liable for any rent as may be in arrears and also for any rent as may
accrue subsequent to the re-entry by Landlord, to the extent of the difference
between the rent reserved hereunder and the rent, if any, received by Landlord
during the remainder of the unexpired Term hereof, after deducting the
aforementioned expenses, fees and costs, the same to be paid as specified in
Paragraph (c) hereinbelow.
          (c) In case of any such default, re-entry, expiration, and/or
dispossess by summary proceedings or otherwise, (1) the rent shall become due
thereupon and be paid to the time of such re-entry, dispossess and/or
expiration, together with such expenses as Landlord may incur for legal
expenses, attorney’s fees, brokerage or leasing commissions, and expenses for
repairs and alterations as may be necessary to put the Premises in good order or
for preparing same for re-letting; (2) Landlord may re-let the Demised Premises
or any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may, at Landlord’s option, be less than or greater than the
balance of the Term and may grant concessions or free rent; and (3) Tenant or
the legal representatives of Tenant shall also pay to Landlord, as damages for
the failure of Tenant to

 



--------------------------------------------------------------------------------



 



pay rent and observe and perform Tenant’s covenants herein contained, the
deficiency between the rent hereby reserved and/or covenanted to be paid and the
net amount, if any, of the rent collected on account of the re-letting(s) of the
Demised Premises for each month of the period which would otherwise have
constituted the balance of the Term. When computing such damages, there shall be
added to the said deficiency such expenses as Landlord incurs in connection with
re-letting, such as legal expenses, attorney’s fees, brokerage fees, and for
keeping the Demised Premises in good order or for preparing the same for
re-letting. Any such damage sustained by Landlord may be recovered by Landlord,
at Landlord’s option: (i) in monthly installments by Tenant on the rent day
specified in this Lease, (ii) in a single proceeding at the time of the
re-letting, or in separate actions, from time to time, as said damage shall have
been made more easily ascertainable by successive re-lettings, or (iii) in a
single proceeding that is deferred until the expiration of the Term of this
Lease (in which event, Tenant hereby agrees that the cause of action shall not
be deemed to have accrued until the date of expiration of said Term and shall
survive the termination of this Lease). Any suit that is brought to collect the
amount of the deficiency for any month shall not prejudice in any way the rights
of Landlord to collect the deficiency for any subsequent month by a similar
proceeding.
          (d) Nothing contained herein shall prevent the enforcement of any
claim that Landlord may have against Tenant for anticipatory breach of the
unexpired Term of this Lease. In the event of a breach or threatened breach by
Tenant of any of the covenants or provisions of this Lease, Landlord shall have
the right of injunction and the right to invoke any remedy that is allowed at
law or in equity, as if re-entry, summary proceedings and other remedies were
not herein provided for. The reference in this Lease to any particular remedy
shall not preclude Landlord from any other remedy at law or in equity. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event that Tenant is evicted or dispossessed for
any cause, or in the event that Landlord obtains possession of the Demised
Premises, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease or otherwise.
          (e) Landlord shall have the right, independent of any other remedy
herein, to terminate, void and cancel any option to renew contained herein.
     No receipt of rent by Landlord from Tenant after the termination of this
Lease or after giving any notice, shall reinstate, continue or extend the Term
of this Lease. No receipt of rent after the commencement of any suit, or after
the final judgment for possession of the Demised Premises, shall reinstate,
continue or extend the Term of this Lease, or affect the suit or said judgment.
     For purposes of this Article, the term “Tenant” shall also include any
guarantor of this Lease, and any obligations, duties or covenants of Tenant in
this Article

 



--------------------------------------------------------------------------------



 



shall also extend to any guarantor of this Lease in addition to Tenant.
     21. GOVERNMENTAL APPROVALS.
          (a) Certain governmental authorities may require, as a condition to
zoning, building and other approvals for the Shopping Center, certain
modifications to this Lease. In such event, provided that such modifications are
reasonable, do not adversely affect Tenant, do not materially alter the Premises
or the approved working plans therefor, and do not increase the rentals and
other sums to be paid hereunder, Landlord shall submit to Tenant a written
amendment with such required modifications. Tenant shall be in default if Tenant
fails to execute and return the amendments that have been submitted within ten
(10) days thereafter.
          (b) In the event that any governmental authorities having jurisdiction
over the Premises decline to issue any necessary permits for Tenant’s Work on
the basis that Tenant’s use of the Premises, as specified in Article 8, is not
permitted at the Shopping Center, Tenant shall so notify Landlord, and Landlord
shall have ninety (90) days to endeavor to obtain the necessary permits, at
Tenant’s expense. Tenant shall fully cooperate with Landlord in connection
therewith, including supplying necessary plans and specifications, completing
any required applications, attending any hearings and paying all fees and
expenses. In the event that Landlord is unable to obtain such permits, then this
Lease may be terminated by either party, whereupon any security deposit paid by
Tenant shall be refunded to Tenant.

 



--------------------------------------------------------------------------------



 



     22. GENERAL PROVISIONS.
          (a) CERTIFICATE OF LEASE STATUS (ESTOPPEL CERTIFICATE). Tenant shall,
at any time upon five (5) days prior written notice from Landlord, execute,
acknowledge and deliver to Landlord, in recordable form, a certificate
certifying: (a) that this Lease is unmodified and in full force and effect (or
in full force and effect as modified, setting forth the modifications); (b) the
dates to which the Fixed Minimum Annual Net Rental and Additional Rent required
to be paid hereunder have been paid; (c) that there is no default by Landlord
(or if a default is claimed, stating the basis therefor); (d) that there are no
set-offs or defenses against the enforcement of this Lease of any nature
whatsoever that Tenant is claiming; (e) that Tenant has not discharged, other
than in strict compliance with law, any Hazardous Substances or Hazardous Waste
at the Demised Premises or at the Shopping Center; (f) that this Lease and other
related documents have been duly authorized by Tenant and any guarantor(s);
(g) the dates of commencement and expiration of this Lease; (h) that Tenant has
conformed its use of the Demised Premises to the requirements and covenants of
Article 8; (i) that the information specified in the Lease Declaration attached
as Exhibit ”E” is true and correct; and (j) as to such other matters as may be
reasonably requested by Landlord’s mortgagee. Such certificate shall be in such
form as may be relied upon by Landlord, by any prospective purchaser of the fee
interest in the Premises or the Shopping Center or any other interest therein,
by any mortgagee thereof, or by any assignee of any mortgage of the fee interest
in the Premises.
          (b) LANDLORD’S LIEN. Landlord shall have a lien on, and a security
interest in, all personal property and equipment of Tenant, in addition to any
statutory liens of Landlord on such personal property and equipment that are now
or hereafter in effect.
          (c) SIGNS. Tenant shall be permitted to install one (1) wall-mounted
sign on the exterior of the Shopping Center above the exterior of the Premises
as per attached Exhibit H; at Tenant’s sole cost and expense Tenant shall be
required to utilize the services of Landlord’s third party sign contractor for
the preparation and installation of said sign. Tenant agrees to comply with all
applicable legal and insurance regulations and requirements pertaining thereto.
Tenant shall pay for all costs in connection with such sign and shall be
responsible for the cost of proper installation and removal thereof by Landlord.
In the event that Landlord deems it necessary to temporarily remove such sign,
then Landlord shall have the right to do so, provided, however, Landlord shall
replace said sign as soon as practicable, at Landlord’s sole cost. Any interior
signs must be tasteful and shall be prepared in a professional manner. Tenant
shall, as a result of periodic changes to its branding strategy that impact
color, design and technology, have the right to change existing signs on the
exterior of the Tenant’s Demised Premises. All changes to existing exterior
signs on the Tenant’s Demised Premises shall be subject to Landlord’s approval,
which shall not be unreasonably withheld or delayed, and must comply with all

 



--------------------------------------------------------------------------------



 



applicable municipal codes, ordinances and other municipal restrictions. Tenant
shall additionally have the right to change existing or install new signs in the
interior of the Tenant’s Demised Premises that comply with applicable municipal
codes, ordinances and other municipal restrictions. Any sign or display that is
visible from outside of the Demised Premises which does not meet the above
criteria may be removed at any time by Landlord, without Landlord incurring any
liability therefor.
     Façade Signage. Subject to municipal approval and permit, Tenant shall be
allowed its standard signage as per the attached shop drawings, including
Tenant’s standard individual channel-lit letter style and color. Tenant shall be
allowed the largest sign size per municipal resolution. Tenant shall be required
to put its sign on a raceway as per municipal resolution. Tenant shall be
permitted to change its signage during the term of the Lease in accordance with
a change of signage for its other store locations, subject to municipal approval
and permit and Landlord approval, which will not be unreasonably withheld,
conditioned or delayed.
     Monument/Pylon Signage. Tenant will have the third slot on the double sided
State Highway Route 22 monument/pylon sign (below ShopRite and Hallmark). Tenant
name will be on both sides of the monument/pylon as per Exhibit I.
          With respect to all signs:
          (A) Flashing, moving or audible signs will not be permitted.
          (B) No exposed neon lighting shall be used on signs, symbols or
decorative elements.
          (C) No exposed conduit, tubing or raceways will be permitted.
          (D) All conductors, transformers and other equipment shall be
concealed.
          (E) The location of all openings for conduit and sleeves in facia
panels and/or building walls shall be indicated by the sign contractor on
drawings submitted to Landlord. All penetrations of the building structure that
are required for any sign installation shall be neatly sealed in a watertight
condition.
          (F) The sign contractor shall repair any damage caused by his work,
and Tenant shall be fully responsible for the operations of its sign
contractor(s).
          (G) No sign maker’s labels or other identification will be permitted
on the exposed surface of signs.
          (H) Wording of signs shall not include the product sold, except as
part of Tenant’s trade name.

 



--------------------------------------------------------------------------------



 



          (d) PARKING AND MAINTENANCE OF PARKING AREA. Throughout the Lease Term
and any extensions thereof, parking facilities, as shown on the Site Plan
attached hereto as Exhibit “A”, shall be provided by Landlord for Tenant, its
servants, agents, employees, invitees, and patrons in common with those of other
tenants in the Shopping Center, and the same shall be operated and maintained by
Landlord in safe condition, the cost of which shall be a Common Area Maintenance
Expense.
          Landlord and Tenant mutually acknowledge that parking is critical to
Tenant’s business and as such, the number, spacing and striping of parking
spaces and the aisles, entrances and exits to and from the parking lot which
services the Cedar Glen Shopping Center shall not be reduced during the Term of
this Lease and any Renewal Term, ordinary maintenance and temporary
interruptions excepted, without the Tenant’s prior written consent, which shall
not be unreasonably delayed, conditioned or withheld.
          Landlord requires all tenants of the Shopping Center and their
employees to park their motor vehicles in the employee parking area as
designated by Landlord from time to time. Specifically, at all times, Tenant’s
employees are not permitted to park in the front parking areas and may only park
their vehicles in the rear parking areas. Tenant shall inform all of its
employees of said requirement and shall enforce same.
          The parking spaces, and other parking areas, passageways and all means
of access thereto, including adjacent and surrounding sidewalks, shall be kept,
by Landlord, clean and free and clear of encumbrances, obstructions, debris, and
snow. Landlord shall clearly mark all parking spaces by painting, striping or
otherwise.
          Landlord reserves the exclusive right to assume all duties,
responsibilities and liabilities in regard to maintenance, repairs,
replacements, operation, supervision, use and control of and to the Common Area,
including spaces, parking areas, passageways, sidewalks, entrances, exits, cuts
in curbing, lighting facilities, and landscaped and other exterior areas, and
shall comply with all present and future laws, ordinances, orders, rules,
regulations, notes, notices of violations and requirements of public authorities
that are applicable thereto.
          (e) COMPLIANCE WITH MORTGAGE REQUIREMENTS. As a condition of this
Lease, Tenant agrees to deliver to Landlord all forms, certificates, or
applications, fully completed and properly executed in a timely manner, as may
be required from time to time by any mortgagee of the Shopping Center.
          (f) RULES AND REGULATIONS. Landlord shall have the right to establish,
modify and enforce uniform rules and regulations applicable to tenants at the
Shopping Center, which rules and regulations, as may be amended from time to
time, shall be deemed covenants of this Lease to be undertaken by Tenant (“Rules
and Regulations”), provided that copies of such Rules and Regulations shall have
first been given to Tenant. Landlord shall not be responsible to Tenant

 



--------------------------------------------------------------------------------



 



for any non-compliance with the Rules and Regulations by any other tenants.
Attached hereto as Exhibit “F” are the Rules and Regulations for the Shopping
Center as of the date hereof.
          (g) HEADINGS. The headings contained in the body of this Lease are for
the purposes of identification only, are not a part of the agreement between the
parties, shall not define, limit or describe the scope of this Lease, and shall
have no effect upon the construction or interpretation of any part hereof.
          (h) FORCE MAJEURE. All performances, undertakings, or obligations of
Landlord hereunder shall be subject to force majeure, and all time periods set
forth herein for compliance with any of the above shall be extended due to
catastrophe, accident, weather, storms, acts of war and insurrection,
unavailability of materials, strikes, embargoes, moratoriums or other conditions
beyond Landlord’s control.
          (i) PERFORMANCE OF TENANT’S OBLIGATIONS. If Tenant shall at any time
fail to make any payment or perform any act which Tenant is obligated to make or
perform under this Lease, then Landlord may, but shall not be obligated so to
do, after Tenant’s time in which to make any such payment or perform any such
act as provided in this Lease has expired, and without waiving, or releasing
Tenant from, any obligations of Tenant that are contained in this Lease, make
any such payment or perform any such act which Tenant is obligated to perform
under this Lease, in such manner and to such extent as shall be necessary, and
in exercising any such rights, pay any necessary and incidental costs and
expenses, employ counsel and incur and pay reasonable attorneys’ fees.
Notwithstanding the foregoing, Landlord may make any such payment or perform any
such act before Tenant’s time to do so has expired, if the same is necessary or
required for the preservation or protection of the Premises. All sums so paid by
Landlord, and all necessary and incidental costs and expenses in connection with
the performance of any such act by Landlord, together with interest thereon at
the Prime Rate (as published by The Wall Street Journal) plus five (5%) percent
per annum, shall be deemed Additional Rent hereunder and, except as otherwise in
this Lease expressly provided, shall be payable to Landlord on demand or, at the
option of Landlord, may be added to any rent then due or thereafter becoming due
under this Lease. Tenant covenants to pay any such sum or sums with interest as
aforesaid, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the non-payment thereof
by Tenant as in the case of a default by Tenant in the payment of rent.
          (j) NO WAIVER. The failure of Landlord to enforce against Tenant any
provision, covenant, or condition, by reason of Tenant committing any breach of
or default under this Lease, shall not be deemed a waiver thereof, nor void or
affect the right of Landlord to enforce the same covenant or condition on the
occasion of any subsequent breach or default thereof; nor shall the failure of
Landlord to exercise any right in this Lease on any occasion arising therefrom
be

 



--------------------------------------------------------------------------------



 



deemed or construed to be a waiver of the right to exercise the same right upon
any subsequent occasion.
          (k) NEGOTIATED AGREEMENT. This Lease is a negotiated agreement.
Landlord and Tenant agree that the language of this agreement shall not be
construed against either party by virtue of its counsel having prepared same.
          (l) EXECUTION. This Lease is not binding upon Landlord or Tenant until
it is signed by duly authorized officers of Landlord and Tenant and delivered to
Landlord and to Tenant. If Tenant is a corporation, each individual executing
this Lease on behalf of said corporation represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of said corporation, in
accordance with the bylaws of said corporation, and that this Lease is binding
upon said corporation. In addition, if Tenant is a corporation, Tenant
represents and warrants that it is duly organized, validly existing and
authorized to do business in the State of New Jersey and that all franchise and
corporate taxes have been paid to date.
          (m) COMMISSION. Tenant has been represented in this transaction by the
Greenberg Group (“Tenant Broker”). The Landlord is represented in this
transaction by Silbert Realty & Management Company, Inc. (“Landlord Broker”).
Each party further agrees to hold harmless the other from and against any and
all liability arising from any claim for a commission or finder’s fee arising
from acts of said party, including without limitation, the cost of attorneys’
fees. Landlord and Tenant recognize that the Broker is the sole broker who
negotiated and effectuated this lease transaction. Landlord agrees to pay to
Landlord Broker and Tenant Broker any and all commissions in accordance with a
separate agreement between those parties.
          (n) ADDITIONAL REMEDIES. Any remedies specifically provided for in
this Lease are in addition to, and not exclusive of, any other remedy available
to Tenant or Landlord under applicable law. Any measure of damages that is
provided for in this Lease shall not be deemed to limit or prejudice Landlord’s
right to prove and obtain all of the damages which Landlord may sustain as a
result of any and all breaches of this Lease.
          (o) NOTICES. All notices, statements, demands, consents, approvals,
authorizations, offers, agreements, appointments or designations herein by
either party to the other shall be deemed to be given to the other party for the
purpose of this Lease ONLY IF IN WRITING, and either personally served thereon
or sent by Certified Mail, Return Receipt Requested, with postage prepaid and
subsequently received, or sent by Federal Express or other recognized overnight
delivery service (“Federal Express”) with postage prepaid and subsequently
received and addressed as follows:

 



--------------------------------------------------------------------------------



 



     TO LANDLORD:
Cedar Glen, L.L.C.
107 Mount Horeb Road
Warren, New Jersey 07059
With a copy to:
Silbert Realty & Management Company, Inc.
85A Division Avenue
Millington, New Jersey 07946-0406
Attn: Sr. Director of Property Management
(908)604-6900
(908)604-2030 (Fax)
and
David A. Checchio, Esq.
107 Mount Horeb Rd
Warren, New Jersey 07059
(732) 537-0869
(732) 537-9366 (Fax)
TO TENANT:
Cole Smith
Dover Saddlery Inc.
525 Great Road
POB 1100
Littleton, MA 01460
smithcole@hotmail.com
978-952-8062 Ext. 701
(f) 978-952-8063
With a copy to:
John M. Sullivan, Esq.
Preti, Flaherty, Beliveau & Pachios
PO Box 1318
Concord, NH 03302-1318
(603) 410-1500 (phone)
(603) 410-1501 (fax)
or such substituted parties or addresses, provided that such change of address
and party is specified in writing during the Term of this Lease.
If so served or sent, any such notice shall be deemed given on the date that
same is personally delivered, or if mailed, on the second business day after
depositing same in a P.O. Box regularly maintained by the U.S. Post Office
Department, or if sent by Federal Express, on the first business day after
sending.
     Landlord will promptly forward to Tenant a copy of any notice it receives
from any governmental authority, attorney for a moving party, any third party,
or from any other source, of a proceeding or circumstance directly concerning
the Tenant’s use of the Demised Premises, or affecting the future use and
operation of the Demised Premises, including

 



--------------------------------------------------------------------------------



 



without limitation notices of change in property tax assessment, condemnation
proceedings, proposed or projected road construction or reconstruction, zoning
board applications, and the like (hereinafter “Land use applications and or
Roadway Improvements”) which in Landlord’s reasonable judgment, would directly
impact the Property and Tenant.
          (p) BINDING EFFECT. This Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
executors, successors, representatives and assigns.
          (q) SEVERABILITY. If any provision of this Lease shall be declared
invalid or unenforceable, the remainder of this Lease shall continue in full
force and effect.
          (r) ENTIRE AGREEMENT. This Lease contains the entire agreement between
the parties, and any change, modification or amendment shall be in writing and
executed by the party against which enforcement thereof is sought.
          (s) CHOICE OF LAW. This Lease, and the rights and obligations of the
parties hereto, shall be interpreted and construed in accordance with the laws
of the State of New Jersey.
          (t) RATIFICATION. Any documents heretofore signed by Tenant pertaining
to the Demised Premises or this Lease are hereby ratified and confirmed.
          (u) THIRD PARTY BENEFICIARY. Nothing contained in this Lease shall be
construed so as to confer upon any other party the rights of a third party
beneficiary, except for the rights contained herein for the benefit of any
mortgagee of the Shopping Center.
          (v) WAIVER OF JURY TRIAL. Landlord and Tenant hereby mutually waive
any and all rights which either party may have to request a jury trial in any
proceeding at law or in equity in any court of competent jurisdiction.
          (w) TIME. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.
          (x) RECORDATION. Neither Landlord nor Tenant shall record this Lease,
but a short form memorandum hereof may be recorded at the request of Landlord,
which, by its terms, may specify that Landlord shall have the unilateral right
to cancel and discharge such memorandum.
          (y) INTERRUPTION OF SERVICE OR USE. The interruption or curtailment of
any service that is maintained in the Shopping Center or the Premises, if caused
by strike, mechanical difficulties, government preemption in connection with a
national emergency, conditions of supply and demand affected by any governmental
emergency, or any causes beyond Landlord’s control, whether similar or
dissimilar to those

 



--------------------------------------------------------------------------------



 



enumerated, shall not entitle Tenant to any claim against Landlord, including
claims for resulting damages (and specifically including damage to computers),
or to any abatement in rent, and shall not constitute a constructive or partial
eviction. Tenant shall not be entitled to claim a constructive eviction from the
Premises unless Tenant shall have first notified Landlord, in writing, of the
condition or conditions giving rise thereto, and if the complaints are
justified, unless Landlord shall have failed, within a reasonable time after
receipt of such notice, to remedy, or to commence and proceed with due diligence
to remedy, such condition or conditions. In addition, prior to claiming a
constructive eviction, Tenant shall notify Landlord’s mortgagee of Landlord’s
failure to remedy or to commence to remedy said condition(s). Landlord’s
mortgagee shall then have the right, but not the obligation, within no less than
an additional thirty (30) days, to cure the condition(s) giving rise to the
constructive eviction. Thereafter, Tenant shall have the right to cure the
condition(s) before claiming a constructive eviction.
          (z) CONSENTS. Whenever either party to this Lease requests consent of
the other party, such consent shall not be unreasonably withheld or delayed.
     23. DEFINITION OF LANDLORD; LIABILITY OF LANDLORD. The term “Landlord”, as
used in this Lease, means only the owner, or the mortgagee in possession for the
time being, of the Shopping Center in which the Demised Premises are located or
the holder of a lease of both the Shopping Center and the land thereunder., so
that in the event of any sale of the Shopping Center or an assignment of this
Lease by Landlord or any underlying lease or a demise of both the Shopping
Center and land, Landlord shall be and hereby is entirely freed and relieved of
all obligations of Landlord hereunder, and it shall be deemed, without further
agreement between the parties and such purchaser(s), assignee(s) or lessee(s),
that the purchaser, assignee or lessee has assumed and agreed to observe and
perform all obligations of Landlord hereunder. The provisions of the preceding
sentence shall be applicable to any successor landlord, but shall not absolve
Landlord from liability if Landlord is found to be legally liable in a court of
law of having committed an egregious act against Tenant. Notwithstanding
anything to the contrary provided in this Lease, if any successor in interest of
Landlord shall be a mortgagee, it is specifically understood and agreed that
there shall be absolutely no personal liability on the part of such mortgagee
with respect to any of the terms, covenants and conditions of this Lease, and
that Tenant shall look solely to the equity of such successor in interest in the
Shopping Center for the satisfaction of each and every remedy of Tenant in the
event of any breach by such successor in interest of any of the terms, covenants
and conditions of this Lease to be performed by Landlord, such exculpation of
personal liability to be absolute and without any exception whatsoever.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement
the day and year first above written.

                WITNESS/ATTEST:       CEDAR GLEN, L.L.C.           A New Jersey
Limited           Liability Company           Landlord
 
           
 
      BY:    
 
                    Managing Member
 
            WITNESS/ATTEST:       DOVER SADDLERY RETAIL, INC.         Tenant
 
           
 
      BY:    
 
           
 
           
 
      Date:    

 



--------------------------------------------------------------------------------



 



INDEX TO EXHIBITS:

     
A
  Site Plan of Shopping Center
 
   
B
  Floor Plan
 
   
B-1
  Elevation of Demised Premises
 
   
C
  Landlord’s Work
 
   
D
  Tenant’s Work
 
   
E
  Lease Declaration
 
   
F
  Rules & Regulations
 
   
G
  Intentionally Deleted
 
   
H
  Façade Signage
 
   
I
  Pylon/Monument Signage

1



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SITE PLAN OF SHOPPING CENTER

1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
FLOOR PLAN
EXHIBIT “B-1”
ELEVATION OF DEMISED PREMISES

I-2



--------------------------------------------------------------------------------



 



EXHIBIT C
LANDLORD’S WORK

I-3



--------------------------------------------------------------------------------



 



EXHIBIT D
TENANT’S WORK

I-4



--------------------------------------------------------------------------------



 



To be Provided To Landlord Separately and Prior to Tenant’s Work Being
Performed.
EXHIBIT “E”
LEASE DECLARATION

         
LANDLORD:
  CEDAR GLEN, L.L.C.    
 
       
TENANT:
  DOVER SADDLERY RETAIL INC.    
 
       
PROJECT:
  CEDAR GLEN SHOPPING CENTER    

I-5



--------------------------------------------------------------------------------



 



          LEASE DATE:                                              , 2008    
 
        PREMISES NUMBER:                                                  
 
        TENANT’S PRO RATA SHARE:                                         percent
   

          Landlord and Tenant acknowledge and agree as follows with respect to
the above-referenced lease:

  1.   Delivery of Possession Date:                     , 2008.     2.   Rental
Commencement Date:                     , 2008.     3.   Expiration Date:
                    , 20     .     4.   Lease Year:                     , 2008
to                     , 200     .     5.   Square Foot Area:
                    +-.     6.   Fixed Minimum Annual Net Rental at
Commencement: $                    .     7.   Monthly Installments of Rent:
$                    .     8.   Authorized contact person and telephone number:

             
 
  Name:        
 
  Number:  
 
   
 
     
 
   

                      CEDAR GLEN, L.L.C.       DOVER SADDLERY RETAIL, INC.    
LANDLORD:
          TENANT:        
 
                   
BY:
          BY:        
 
     
 
   

EXHIBIT “F”
RULES AND REGULATIONS
Tenant agrees as follows:

1.   All loading and unloading of goods shall be done only at such times, in
such areas, and through such

I-6



--------------------------------------------------------------------------------



 



    entrances as are designated for such purposes by Landlord.   2.   The
delivery or shipping of merchandise, supplies and fixtures to and from the
Leased Premises shall be subject to such rules and regulations as, in the
judgment of Landlord, are necessary for the proper operation of the Leased
Premises or the Shopping Center.   3.   Tenant shall store all trash and refuse
in adequate containers within the Leased Premises, and shall maintain such
containers in a healthy, safe, neat and clean condition and in a location so as
not to be visible to members of the general public at the Shopping Center, and
shall attend to the daily disposal thereof in a manner that is designated by
Landlord. If the Leased Premises are used for the sale or consumption of food or
beverages therein, such as a restaurant or snack bar, Tenant shall store all
trash, refuse and garbage in a garbage storeroom or compartment which Tenant
shall install and keep in repair, at its sole cost and expense. Tenant shall pay
for the collection of such trash, refuse and garbage.   4.   No radio or
television or other similar device shall be installed without first obtaining
Landlord’s consent in writing in each instance, which consent shall not be
unreasonably withheld. No aerial or antenna shall be erected on the roof or the
exterior walls of the Leased Premises or any building in the Shopping center or
on the grounds, without the written consent of Landlord in each instance. Any
aerial or antenna so installed without such written consent shall be subject to
removal by Landlord, without notice, at any time, at Tenant’s sole cost and
expense.   5.   No loudspeakers, televisions, phonographs, radios, or other
devices shall be used in a manner so as to be heard or seen outside of the
Leased Premises, without the prior written consent of Landlord.   6.   If the
Leased Premises are equipped with heating facilities that are separate from
those in the remainder of the Shopping Center, Tenant shall keep the Leased
Premises at a temperature that is sufficiently high to prevent the freezing of
water in pipes and/or fixtures.   7.   Tenant shall not place any merchandise,
furniture, rubbish, or any other item on the interior or exterior walkways or
sidewalks located in, on or adjacent to the Shopping Center.   8.   The plumbing
facilities shall not be used for any purpose other than that for which they are
constructed or designed, and no foreign substances of any kind shall be thrown
or disposed of therein, and the cost and expense of any breakage, stoppage, or
damage resulting from a violation of this provision shall be

I-7



--------------------------------------------------------------------------------



 



    borne by the tenant who shall, or whose employees, agents or invitees shall,
have caused it.   9.   Tenant shall use, at Tenant’s cost and expense, such pest
exterminating contractors as Landlord may direct and at such intervals as
Landlord may require.   10.   Tenant shall not burn any trash or garbage of any
kind in or about the Leased Premises or the Shopping Center.   11.   Tenant
shall use its best efforts to minimize noises, disturbances and odors which may
be offensive to other tenants of the Shopping Center or their officers,
employees, agents, servants, customers, or invitees.   12.   No alcoholic
beverages or liquors may be sold, displayed, distributed, or given away, unless
such activity is clearly indicated in, and permitted by, Tenant’s lease with
Landlord.   13.   Landlord may amend, repeal or add new rules and regulations
for the use and care of the Leased Premises, the buildings of which the Leased
Premises are a part, the Common Area and facilities, and the Shopping Center.

I-8